Exhibit 10.10

 

CONSTRUCTION AGREEMENT

 

BETWEEN

 

AVENTINE RENEWABLE ENERGY – MT VERNON, LLC (“Owner”)

 

AND

 

FAGEN, INC. (“Fagen”)

 

April 29, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

Article 1 Definitions; Rules of Interpretation

1

 

 

1.1

Rules of Construction

1

1.2

Defined Terms

2

 

 

 

Article 2 The Project

6

 

 

2.1

Services to be Performed

6

2.2

Extent of Agreement

6

2.3

Conflicting Provisions

6

 

 

 

Article 3 Fagen Responsibilities

7

 

 

3.1

Fagen’s Services in General

7

3.2

Standard of Care

7

3.3

Government Approvals and Permits

7

3.4

Subcontractors

8

3.5

Maintenance of Site

9

3.6

Project Safety

9

3.7

Submission of Reports

9

 

 

 

Article 4 Owner’s Responsibilities

10

 

 

4.1

Duty to Cooperate

10

4.2

Furnishing of Services and Information

10

4.3

Owner’s Representative

11

4.4

Government Approvals and Permits

11

4.5

Owner’s Separate Contractors

12

4.6

Security

12

 

 

 

Article 5 Ownership of Work Product; Risk of Loss

12

 

 

5.1

Work Product

12

5.2

Risk of Loss

12

 

 

 

Article 6 Commencement and Completion of the Project

13

 

 

6.1

Reserved

13

6.2

Notice to Proceed; Commencement

13

6.3

Project Start-Up

13

6.4

Mechanical Completion

14

6.5

Final Completion

14

6.6

Post Completion Support

15

 

 

 

Article 7 Waiver of Damage Claims

15

 

 

7.1

Waiver of Damage Claims

15

 

 

 

Article 8 Warranties

15

 

i

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

 

 

Page

 

 

8.1

Fagen Warranty

15

8.2

Correction of Defective Work

16

8.3

Warranty Period Not Limitation to Owner’s Rights

16

8.4

Disclaimer

16

 

 

 

Article 9 Contract Price

17

 

 

9.1

Payment Basis

17

9.2

Fagen’s Fee

20

9.3

Additional Costs

20

9.4

Books and Records

20

 

 

 

Article 10 Payment Procedures

21

 

 

10.1

Payment Prior to Financial Closing

21

10.2

Rework and Enhancements

21

10.3

Progress Payments

21

10.4

Final Payment

23

10.5

Failure to Pay Amounts Due

23

10.6

Fagen’s Payment Obligations

23

10.7

Reconciliation of Fagen’s Fee

23

 

 

Article 11 Hazardous Conditions and Differing Site Conditions

23

 

 

11.1

Hazardous Conditions

23

11.2

Differing Site Conditions; Inspection

25

 

 

Article 12 Force Majeure; Change in Legal Requirements

25

 

 

12.1

Force Majeure Event

25

12.2

Effect of Force Majeure Event

25

12.3

Change in Legal Requirements

26

 

 

Article 13 Changes to the Contract Price and Scheduled Completion Dates

26

 

 

13.1

Change Orders

26

13.2

Emergencies

27

13.3

Failure to Complete Owner’s Milestones

27

 

 

Article 14 Indemnity

27

 

 

14.1

Tax Claim Indemnification

27

14.2

Payment Claim Indemnification

27

14.3

Fagen’s General Indemnification

28

14.4

Owner’s General Indemnification

29

14.5

Indemnification

29

 

 

Article 15 Stop Work; Termination for Cause

29

 

 

15.1

Owner’s Right to Stop Work

29

15.2

Owner’s Right to Perform and Terminate for Cause

30

15.3

Fagen’s Right to Stop Work

31

15.4

Fagen’s Right to Terminate for Cause

31

 

ii

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

 

 

Page

 

 

 

15.5

Bankruptcy of Owner or Fagen

32

 

 

Article 16 Representatives of the Parties

33

 

 

16.1

Designation of Owner’s Representatives

33

16.2

Designation of Fagen’s Representatives

33

 

 

Article 17 Insurance

34

 

 

17.1

Insurance

34

17.2

Fagen’s Insurance Requirements

35

17.3

Owner’s Liability Insurance

36

17.4

Owner’s Property Insurance

37

 

 

Article 18 Representations and Warranties

38

 

 

18.1

Fagen and Owner Representations and Warranties

38

18.2

Fagen Representations and Warranties

38

 

 

Article 19 Dispute Resolution

39

 

 

19.1

Dispute Avoidance and Mediation

39

19.2

Arbitration

39

19.3

Duty to Continue Performance

40

19.4

No Consequential Damages

40

19.5

Limitation of Liability

40

 

 

Article 20 Confidentiality of Shared Information

40

 

 

20.1

Non-Disclosure Obligation

40

20.2

Publicity and Advertising

42

20.3

Term of Obligation

42

 

 

Article 21 Miscellaneous

42

 

 

21.1

Assignment

42

21.2

Successors

42

21.3

Governing Law

42

21.4

Severability

42

21.5

No Waiver

42

21.6

Headings

43

21.7

Notice

43

21.8

No Privity with Design Consultant/Subcontractors

44

21.9

Amendments

44

21.10

Entire Agreement

44

21.11

Third-Party Beneficiaries

44

21.12

Counterparts

44

21.13

Survival

44

 

 

EXHIBIT A Owner’s Scope of Work

1

 

 

EXHIBIT B General Scope of Work for Fagen

1

 

iii

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

 

Page

 

 

EXHIBIT C Owner’s Requirements

1

 

 

EXHIBIT D Fagen’s Standard Rates

1

 

 

EXHIBIT E Form of Informational Report

1

 

 

EXHIBIT F Required Permits

1

 

 

EXHIBIT G Fagen’s Time and Material Rates

1

 

 

EXHIBIT H Reserved

1

 

 

EXHIBIT I Reserved

1

 

 

EXHIBIT J Form of Summary of Payment

1

 

 

EXHIBIT K Form of Lien Waiver

1

 

 

[Intentionally left blank.]

 

 

 

EXHIBIT L APTI License

1

 

 

[to be attached]

 

 

iv

--------------------------------------------------------------------------------


 

CONSTRUCTION AGREEMENT

 

This CONSTRUCTION AGREEMENT (the “Agreement”) is made and entered into effective
as of April 29, 2010, (the “Effective Date”) by and between Aventine Renewable
Energy-Mt Vernon, LLC, a Delaware limited liability company (the “Owner”) and
Fagen, Inc., a Minnesota corporation (“Fagen”) (each a “Party” and collectively,
the “Parties”).

 

RECITALS

 

A.    The Owner desires to complete construction of a dry grind ethanol
production facility in Mt. Vernon, Indiana (the “Plant”);

 

B.    Fagen desires to provide construction services for the Plant; and

 

C.    The Parties desire to enter into this Agreement to set forth their
respective rights and obligations with respect to the Plant.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein and for other good and valuable consideration, Owner and Fagen
agree as follows.

 

AGREEMENT

 

Article 1

 

Definitions; Rules of Interpretation

 

1.1          Rules of Construction.  The capitalized terms listed in this
Article shall have the meanings set forth herein whenever the terms appear in
this Agreement, whether in the singular or the plural or in the present or past
tense.  Other terms used in this Agreement but not listed in this Article shall
have meanings as commonly used in the English language and, where applicable, in
generally accepted construction and design-build standards of the ethanol
industry.  Words not otherwise defined herein that have well known and generally
accepted technical or trade meanings are used herein in accordance with such
recognized meanings.  In addition, the following rules of interpretation shall
apply:

 

(a)                                  The masculine shall include the feminine
and neuter.

 

(b)                                 References to “Articles,” “Sections,”
“Schedules,” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of this Agreement.

 

(c)                                  This Agreement was negotiated and prepared
by each of the Parties with the advice and participation of counsel.  The
Parties have agreed to the wording of this Agreement and none of the provisions
hereof shall be construed against one Party on the ground that such Party is the
author of this Agreement or any part hereof.

 

1

--------------------------------------------------------------------------------


 

1.2          Defined Terms.  In addition to definitions appearing elsewhere in
this Agreement, the following terms have the following meanings:

 

AAA is defined in Section 19.1.

 

Agreement is defined in the Preamble.

 

Applicable Law means

 

(a)                                  any and all laws, legislation, statutes,
codes, acts, rules, regulations, ordinances, treaties or other similar legal
requirements enacted, issued or promulgated by a Governmental Authority;

 

(b)                                 any and all orders, judgments, writs,
decrees, injunctions, Governmental Approvals or other decisions of a
Governmental Authority; and

 

(c)                                  any and all legally binding announcements,
directives or published practices or interpretations, regarding any of the
foregoing in (a) or (b) of this definition, enacted, issued or promulgated by a
Governmental Authority;

 

to the extent, for each of the foregoing in (a), (b) and (c) of this definition,
applicable to or binding upon (i) a Party, its affiliates, its shareholders, its
members, its partners or their respective representatives, to the extent any
such person is engaged in activities related to the Project; or (ii) the
property of a Party, its affiliates, its shareholders, its members, its partners
or their respective representatives, to the extent such property is used in
connection with the Project or an activity related to the Project.

 

APTI is defined in Section 20.1.

 

Bankrupt Party is defined in Section 15.6.1.

 

Certificate of Mechanical Completion is defined in Section 6.4.3.

 

Change Order is defined in Section 13.1.1.

 

Confidential Information is defined in Section 20.1.

 

Contract Documents is defined in Section 2.2.

 

Contract Time(s) means scheduled dates provided for in the Contract Documents
including Scheduled Mechanical Completion Date and Final Completion Date.

 

Damages is defined in Section 14.3.1.

 

Day or Days shall mean calendar days unless otherwise specifically noted in the
Contract Documents.

 

Design Consultant is a qualified, licensed design professional that is not an
employee of Fagen, but is retained by Fagen, or employed or retained by anyone
under contract with Fagen or Subcontractor, to furnish design services required
under the Contract Documents.

 

2

--------------------------------------------------------------------------------


 

Differing Site Conditions is defined in Section 11.2.1.

 

Effective Date is defined in the Preamble.

 

Enhancements is defined in Section 10.2

 

Fagen is defined in the Preamble.

 

Fagen’s Fee is defined in Section 9.2.

 

Fagen’s Representative is defined in Section 16.2.

 

Fagen’s Senior Representative is defined in Section 16.2.

 

Final Completion is defined in Section 6.5.2.

 

Final Completion Date is defined in Section 6.5.1.

 

Final Payment is defined in Section 10.4.

 

Final Summary of Payment is defined in Section 10.4.

 

Force Majeure Event is defined in Section 12.1.

 

Governmental Approvals are any material authorizations or permissions issued or
granted by any Governmental Authority to the Project, its Owner, Fagen,
Subcontractors and their affiliates in connection with any activity related to
the Project.

 

Governmental Authority means any federal, state, local or municipal governmental
body; any governmental, quasi-governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, policy, regulatory or taxing
authority or power; or any court or governmental tribunal; in each case having
jurisdiction over the Owner, Fagen, the Project, or the Site.

 

Hazardous Conditions are any materials, wastes, substances and chemicals deemed
to be hazardous under applicable Legal Requirements, or the handling, storage,
remediation, or disposal of which are regulated by applicable Legal
Requirements.

 

Informational Report is defined in Section 3.7.

 

Lease shall mean that certain Lease between Owner and the Ports of Indiana,
dated October 31, 2006, and all amendments thereto, with respect to the Site.

 

Legal Requirements or Laws are all applicable federal, state and local statutes,
laws, codes, ordinances, rules, regulations, judicial decisions, orders,
decrees, plans, injunctions, permits, tariffs, governmental agreements and
governmental restrictions, whether now or hereafter in

 

3

--------------------------------------------------------------------------------


 

effect, of any government or quasi-government entity having jurisdiction over
the Project or Site, the practices involved in the Project or Site, or any Work,
including any consensus standards for materials, products, systems, and services
established by ASTM International, any successor organization thereto, or any
Governmental Authority.

 

License is defined in Section 20.1.

 

Manufacturer’s Warranty shall mean a warranty provided by the original
manufacturer or vendor of equipment used in the Plant.

 

Mechanical Completion is defined in Section 6.4.2.

 

Notice to Proceed is defined in Section 6.2.

 

Operating Procedures means, without limitation, the process equipment and
specifications manuals, standards of quality, service protocols, data collection
methods, construction specifications, training methods, engineering standards
and any other information prescribed by Fagen, Subcontractors, or any other
party who provided, or will provide, equipment or other materials to the
Project, from time to time concerning the ownership, operation, maintenance and
repair of the Plant, subject to the limitations provided in the Agreement.

 

Owner is defined in the Preamble.

 

Owner Indemnified Parties is defined in Section 14.3.1.

 

Owner’s Milestones is defined in Section 13.3.

 

Owner’s Operator means, if applicable, the entity that Owner identifies, upon
written notice to Fagen, as operator of the Project or any other entity that
Owner chooses, upon notice to Fagen, to replace such entity as operator of the
Project.

 

Owner’s Representative is defined in Section 16.1.

 

Owner’s Senior Representative is defined in Section 16.1.

 

Party or Parties is defined in the Preamble.

 

Pass Through Warranties mean any warranties provided to Fagen by a
Subcontractor, which will all be assigned to Owner.

 

Pay Period means, with respect to a given Summary of Payment, the two (2) week
period following the last day of the previous Pay Period to which the
immediately prior Summary of Payment is applied; provided that the initial Pay
Period shall commence on the date of delivery of the Notice to Proceed and end
on the earlier of the ninth (9th) or twenty-fourth (24th) day of the calendar
month during which the Notice to Proceed is issued.

 

4

--------------------------------------------------------------------------------


 

Payment Basis is defined in Section 9.1.

 

Pay Period means, with respect to a given Summary of Payment, the two (2) week
period following the last day of the previous Pay Period to which the
immediately prior Summary of Payment is applied; provided that the initial Pay
Period shall commence on the date of delivery of the Notice to Proceed and end
on the earlier of the ninth (9th) or twenty-fourth (24th) day of the calendar
month during which the Notice to Proceed is issued.

 

Plant is defined in the Recitals.

 

Port shall mean the Ports of Indiana, a body corporate and politic, including
the Port of Indiana-Mount Vernon, in Posey County, Indiana.

 

Prior Work is defined in Section 10.2.

 

Project is defined in Section 2.1.

 

Punch List is defined in Section 6.4.3.

 

Qualified Independent Expert means an expert retained by Owner and approved by
Fagen pursuant to Section 11.1.2.

 

Reimbursable Costs is defined in Section 9.1.1.

 

Safety Representative is defined in Section 3.6.1.

 

Scheduled Mechanical Completion Date is defined in Section 6.4.1.

 

Site is the land or premises on which the Plant is located.

 

Subcontractor is any person or entity retained by Fagen, or by any person or
entity retained directly or indirectly by Fagen, in each case as an independent
contractor to perform a portion of the Work, and shall include materialmen and
suppliers.

 

Summary of Payment is defined in Section 10.3.1.

 

Target Price as used herein shall refer to the sum of all estimated Reimbursable
Costs, which for purposes of this Agreement shall be $*****.  For clarity, the
Target Price does not include Fagen’s Fee.

 

Work is defined in Section 3.1.

 

Work Product is defined in Section 5.1.

 

5

--------------------------------------------------------------------------------


 

Article 2

 

The Project

 

2.1          Services to be Performed.  Pursuant to this Agreement, and except
as otherwise set forth herein, Fagen shall perform all work and services in
connection with the construction of the Plant, and provide all material,
equipment, tools and labor necessary to complete the Plant in accordance with
the terms of this Agreement.  Fagen will assign a Field Representative who will
represent Fagen and report Project status to Owner periodically. The Plant,
together with all equipment, labor, services and materials to be furnished
hereunder is defined as the “Project.”

 

2.1.1    Fagen acknowledges that Owner is leasing the premises on which the Work
will be performed.  Owner shall make available to Fagen a copy of said Lease.

 

2.1.2    Fagen shall reasonably permit Owner’s assignment of this Agreement to
the Port in the event that Owner is in an uncured default of its Lease.

 

2.2          Extent of Agreement.  This Agreement consists of the following
documents, and all exhibits, schedules, appendices and attachments hereto and
thereto (collectively, the “Contract Documents”):

 

2.2.1    All written modifications, amendments and change orders to this
Agreement.

 

2.2.2    This Agreement, including all exhibits and attachments, executed by
Owner and Fagen, including those below:

 

List of Exhibits

 

 

 

Exhibit A

 

Owner’s Scope of Work

Exhibit B

 

General Scope of Work for Fagen

Exhibit C

 

Owner’s Requirements

Exhibit D

 

Fagen’s Standard Rates

Exhibit E

 

Form of Informational Report

Exhibit F

 

Required Permits

Exhibit G

 

Fagen’s Time and Materials Rates

Exhibit H

 

[Reserved]

Exhibit I

 

[Reserved]

Exhibit J

 

Form of Summary of Payment

Exhibit K

 

Form of Lien Waiver

Exhibit L

 

APTI License

 

2.3          Conflicting Provisions.  In the event of any conflict or
inconsistency between the body of this Agreement and any Exhibit or Schedule
hereto, the terms and provisions of this Agreement, as amended from time to
time, shall prevail and be given priority.  Subject to the foregoing, the
several documents and instruments forming part of this Agreement are to be taken
as mutually explanatory of one another and in the case of ambiguities or
discrepancies within or

 

6

--------------------------------------------------------------------------------


 

between such parts the same shall be explained and interpreted, if possible, in
a manner which gives effect to each part and which avoids or minimizes conflicts
among such parts.  No oral representations or other agreements have been made by
the Parties except as specifically stated in the Contract Documents.

 

Article 3

 

Fagen Responsibilities

 

3.1          Fagen’s Services in General.  Except for services and information
to be provided by Owner and specifically set forth in Article 4 and Exhibits A
and C, Fagen shall perform or cause to be performed, and shall provide or cause
to be provided, all construction services, supervision, labor, inspection,
material, and machinery to complete construction of the Project consistent with
the Contract Documents (the “Work”).  All construction services and other Work
of Fagen shall be performed in accordance with (i) the general project scope
guidelines set forth in Exhibit B, (ii) all Legal Requirements, and
(iii) generally accepted construction and design-build standards of the ethanol
industry in the United States during the relevant time period.  Any design and
engineering or other professional service to be performed pursuant to this
Agreement, which under Applicable Law must be performed by licensed personnel,
shall be performed by licensed personnel as required by Law.  The enumeration of
specific duties and obligations to be performed by Fagen under the Contract
Documents shall not be construed to limit in any way the general undertakings of
Fagen as set forth herein.  Fagen’s Representative shall be reasonably available
to Owner and shall have the necessary expertise and experience required to
supervise the Work.  Fagen’s Representative shall communicate regularly with
Owner and shall be vested with the authority to act on behalf of Fagen.

 

3.2          Standard of Care.  All services performed by Fagen and its
Subcontractors shall be performed in accordance with the standard of care and
skill generally accepted in the ethanol industry during the relevant time period
and in accordance with any of the practices, methods and acts that in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, would have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, safety and
expedition.  This standard of care is not intended to be limited to the optimum
practice, method or act to the exclusion of all others, but rather to be
acceptable practices, methods or acts generally accepted in the construction and
design-build standards of the ethanol industry.  Fagen and its Subcontractors
shall perform all construction activities efficiently and with the requisite
expertise, skill, competence, resources and care to satisfy the requirements of
the Contract Documents and all applicable Legal Requirements.  Subject to the
other provisions of this Agreement, Fagen shall at all times exercise complete
and exclusive control over the means, methods, sequences and techniques of
construction.

 

3.3          Government Approvals and Permits.  Except as identified in Exhibits
A and C and, with respect to items identified as Owner’s responsibility, in
Exhibit F (which items shall be obtained by Owner pursuant to Section 4.4),
Fagen shall obtain all necessary permits, approvals and licenses required for
the prosecution of the Work from any government or quasi-government entity
having jurisdiction over the Project. Notwithstanding the foregoing, Owner shall
pay for all costs, fees, inspections, reviews, charges, and expenses of whatever
kind or nature necessary

 

7

--------------------------------------------------------------------------------


 

for Fagen to obtain such permits, approvals, and licenses.  Fagen shall provide
reasonable assistance to Owner in obtaining those permits, approvals and
licenses that are Owner’s responsibility.

 

3.4          Subcontractors.

 

3.4.1    Fagen may subcontract portions of the Work in accordance with the terms
hereof.  Fagen shall coordinate with Owner its selection of any Subcontractors,
and the scope of work for such Subcontractors, for any portion of the Work for
which Fagen subcontracts.  Fagen shall solicit Owner’s input to the selection
process for Subcontractors and their scope of work, however the Parties agree
that the ultimate selection of any Subcontractor, and its scope of work, shall
be determined solely by Fagen.

 

3.4.2    Fagen assumes responsibility to Owner for the proper performance of the
Work of Subcontractors and any acts and omissions in connection with such
performance.  Nothing in the Contract Documents is intended or deemed to create
any legal or contractual relationship between Owner and any Subcontractor,
including but not limited to any third-party beneficiary rights.

 

3.4.3    Fagen shall coordinate the activities of all of Fagen’s
Subcontractors.  If Owner performs other work on the Project or at the Site with
separate contractors under Owner’s control, Fagen agrees to reasonably cooperate
and coordinate its activities with those separate contractors so that the
Project can be completed in an orderly and coordinated manner without
unreasonable disruption.

 

3.4.4    Fagen shall ensure that each subcontract with a Subcontractor is
assignable to (i) Owner without consent of the Subcontractor or any other person
or entity in the event that Fagen shall be in an uncured default or terminated
with cause under the terms of this Agreement, or (ii) the Port in the event that
Owner is in an uncured default of its Lease.

 

3.4.5    Except to the extent timely payment has not been made by Owner to Fagen
for work performed and billed by Fagen, Fagen shall not directly or indirectly
create, incur, assume or suffer to be created by it, or any of its
Subcontractors, employees, laborers, mechanics or materialmen of goods or
services, any lien on the Site, the Project, the Work or any part of, or
interest in, any part thereof.  In the event such a lien is recorded in
contravention of this provision, Fagen shall take all necessary actions to
immediately have such lien released.

 

8

--------------------------------------------------------------------------------


 

3.5          Maintenance of Site.  Fagen shall keep the Site reasonably free
from debris, trash and construction wastes to permit Fagen to perform its
construction services efficiently, safely and without interfering with the use
of adjacent land areas.  Upon Mechanical Completion of the Work, Fagen shall
remove all debris, trash, construction wastes, materials, equipment, machinery
and tools arising from the Work to permit Owner to occupy the Plant for its
intended use (provided however, that Fagen may keep such materials, equipment,
machinery, and tools on Site through Final Completion as are necessary to
complete the Punch List).

 

3.6          Project Safety.

 

3.6.1    Fagen recognizes the importance of performing the Work in a safe manner
so as to prevent damage, injury or loss to (i) any individuals at the Site,
whether working or visiting, (ii) the Work, including materials and equipment
incorporated into the Work or stored on-Site or off-Site, and (iii) any other
property at the Site or adjacent thereto.  Fagen assumes responsibility for
implementing and monitoring all safety precautions and programs related to the
performance of the Work.  Fagen shall, prior to commencing construction,
designate a representative (the “Safety Representative”) with the necessary
qualifications and experience to supervise the implementation and monitoring of
all safety precautions and programs related to the Work. Unless otherwise
required by the Contract Documents, Fagen’s Safety Representative shall be an
individual stationed at the Site who may have responsibilities on the Project in
addition to safety.

 

3.6.2    Fagen and Subcontractors shall comply with all Legal Requirements
relating to safety, as well as any Owner-specific safety requirements set forth
in the Contract Documents; provided, that such Owner-specific requirements do
not violate any applicable Legal Requirement.  Fagen will promptly report in
writing any safety-related injury, loss, damage or accident arising from the
Work to Owner’s Representative and, to the extent mandated by Legal
Requirements, to all government or quasi-government authorities having
jurisdiction over safety-related matters involving the Plant or the Work.

 

3.6.3    Fagen’s responsibility for safety under this Section 3.6 is not
intended in any way to relieve Subcontractors of their own contractual and legal
obligations and responsibility for (i) complying with all Legal Requirements,
including those related to health and safety matters, and (ii) taking all
necessary measures to implement and monitor all safety precautions and programs
to guard against injury, losses, damages or accidents resulting from their
performance of the Work.

 

3.7          Submission of Reports.  Fagen shall provide Owner with a monthly
informational report substantially in the form of Exhibit E attached hereto
(“Informational Report”).

 

3.8          Startup and Performance Testing.  Fagen shall provide such services
as Owner may request in writing in conjunction with the startup of the Plant
after Mechanical Completion and any performance tests of the Plant. All such
services shall be provided by Fagen on a time and materials basis.

 

9

--------------------------------------------------------------------------------


 

3.9          Decisions Involving the Work.  Fagen’s on-site project manager will
consult with Owner’s on-site project manager in the decisions regarding the
performance of the Work on a  daily basis.  In this regard, Owner’s on-site
project manager will have equal input in such decisions.  If there is
disagreement between Fagen’s on-site project manager and Owner’s on-site project
manager on any decision, the matter will immediately be referred to Fagen’s
Representative and Owner’s Representative for resolution.  In the event of
disagreement between Fagen’s Representative and Owner’s Representative, the
Parties shall proceed pursuant to Article 19.

 

3.10        Performance of Work.  Fagen hereby acknowledges that, based upon its
review of all documents provided to it by or on behalf of Owner and its review
of the Site prior to its execution of this Agreement, it believes in good faith
it can perform the Work in order to complete the Project for the Target Price
and in accordance with the Contract Times.  Owner acknowledges, however, that
the foregoing is not a guarantee that the Project will be completed for the
Target Price or in accordance with the Contract Times.

 

Article 4

 

Owner’s Responsibilities

 

4.1          Duty to Cooperate.  Owner shall, throughout the performance of the
Work, reasonably cooperate with Fagen and perform its responsibilities,
obligations and services in a timely manner to facilitate Fagen’s timely and
efficient performance of the Work and so as not to delay or interfere with
Fagen’s performance of its obligations under the Contract Documents.

 

4.2          Furnishing of Services and Information.

 

4.2.1    Prior to the issuance of the Notice to Proceed, at its own cost and
expense, Owner shall provide the following items to Fagen for Fagen’s
information and use and all of which Fagen is entitled to rely upon in
performing the Work:

 

(a)                                  surveys describing the Site, boundaries,
topography and reference points for use during construction, including existing
service and utility lines;

 

(b)                                 geotechnical studies describing subsurface
conditions including soil borings and other surveys describing other latent or
concealed physical conditions at the Site;

 

(c)                                  temporary and permanent easements, zoning
and other requirements and encumbrances affecting land use, or necessary to
permit the proper design and construction of the Plant and enable Fagen to
perform the Work;

 

(d)                                 legal descriptions of the Site;

 

(e)                                  to the extent available, as-built and
record drawings of any existing structures at the Site;

 

10

--------------------------------------------------------------------------------


 

(f)                                    all environmental studies, reports and
impact statements describing the environmental conditions, including Hazardous
Conditions, in existence at the Site that have been conducted or performed;

 

(g)                                 all standard operating procedures and
permits necessary to construct the Plant;

 

(h)                                 all P&IDs, ISOS (Pipe Detail Drawings),
ORTHOS (Pipe Layout and General Drawings), Mechanical (Including Plumbing &
HVAC), Electrical Power Drawings (Including all instrument & motor loops),
Electrical Control Drawings, Civil Drawings, Structural Drawings, Architectural
Drawings, General Arrangement Drawings, and Equipment Arrangement Drawings in
each case that are in Owner’s possession;

 

(i)                                     all Civil, Structural, Mechanical
(equipment), and Electrical specifications in Owner’s possession; and

 

(j)                                     such other information as Fagen may
reasonably request in order to perform the Work.

 

4.2.2    Owner shall provide to Fagen all Owner deliverables under Exhibit C
pursuant to Owner’s Milestones.  Such deliverables shall be provided, at Owner’s
own cost and expense, for Fagen’s information and use. Fagen is entitled to rely
upon such deliverables in performing the Work.

 

4.2.3    Owner is responsible for securing and executing all necessary
agreements with adjacent land or property owners that are necessary to enable
Fagen to perform the Work and that have been identified and notified in writing
by Fagen to Owner prior to the Effective Date.  Owner is further responsible for
all costs, including attorneys’ fees, incurred in securing these necessary
agreements.

 

4.3          Owner’s Representative.  Owner’s Representative, as set forth in
Section 16.1 hereof, shall be responsible for providing Owner-supplied
information and approvals in a timely manner to permit Fagen to fulfill its
obligations under the Contract Documents.  Owner’s Representative shall also
provide Fagen with prompt notice if it observes any failure on the part of Fagen
to fulfill its contractual obligations, including any errors, omissions or
defects in the performance of the Work.  Owner’s Representative shall be vested
with the authority to act on behalf of Owner and Fagen shall be entitled to rely
on written communication from Owner’s Representative with respect to any Project
matter.

 

4.4          Government Approvals and Permits.  Owner shall obtain and pay for
all necessary Governmental Approvals required by Law (including permits,
approvals, licenses, government charges, reviews, and inspection fees) which are
identified in Exhibit C and Exhibit F as Owner’s responsibility (the
“Permits”).  Owner shall provide reasonable assistance to Fagen in obtaining
those permits, approvals and licenses that are Fagen’s responsibility pursuant
to Exhibit F and Section 3.3.  Notwithstanding the foregoing, in addition to the
indemnification set forth in Section 14.4.1, Owner shall hold harmless Fagen,
its officers, directors, employees, and

 

11

--------------------------------------------------------------------------------


 

agents, for Owner’s failure to comply with all Applicable Laws in obtaining or
maintaining the required Permits.  The denial or revocation of any permits
obtained by Owner as a result of Owner’s failure to comply with Applicable Law
or the requirements of the permits and any Owner actions affecting the validity
of any required permit obtained by Owner, shall be deemed a failure of Owner to
fulfill Owner’s Milestones and shall entitle Fagen, to the extent it is
adversely impacted thereby, to any and all remedies available pursuant to this
Agreement and Applicable Law.

 

4.5          Owner’s Separate Contractors.  Owner is responsible for all work,
including such work listed on Exhibits A and C, performed on the Project or at
the Site by separate contractors under Owner’s control.  Owner shall
contractually require its separate contractors to reasonably cooperate and
coordinate their activities with Fagen so that the Project can be completed in
an orderly and coordinated manner without unreasonable disruption.

 

4.6          Security.  Owner shall be responsible for Site security at the Site
(including fencing, alarm systems, security guarding services and the like) at
all times during the term of this Agreement, to prevent vandalism, theft and
danger to the Project, the Site, and personnel.  Owner shall coordinate and
supervise ingress and egress from the Site so as to minimize disruption to the
Work.  Owner shall consult with Contractor and hire a security firm familiar
with union picketing and related interferences so as to minimize disruption to
the Work.

 

Article 5

 

Ownership of Work Product; Risk of Loss

 

5.1          Work Product.  All drawings, specifications, calculations, data,
notes and other materials and documents, including electronic data, furnished by
Fagen to Owner under this Agreement (“Work Product”) shall, upon payment in full
therefore by Owner, become the property of Owner.  For the avoidance of doubt,
as Owner pays in full for any portion of the Work Product, such portion of the
Work Product shall be owned by Owner.  In addition, for any portion of the Work
Product which Owner so pays in full Fagen shall be given an irrevocable,
royalty-free, exclusive license to use such Work Product at any time and for all
legal purposes.  Fagen’s use of such Work Product shall be at its sole risk
without liability or legal exposure to Owner, its affiliates, or any of their
officers, directors, employees or agents. Transfer of title to the Work Product
is conditioned on Owner’s express agreement that its revision of, modification
to, or failure to strictly adhere to or follow, the Work Product by Owner or any
party under its direction or control, is at Owner’s sole risk without liability
or legal exposure to any Fagen, its affiliates, or any of their officers,
directors, employees, or agents; provided, however, that any Pass Through
Warranties or express warranties provided by this Agreement shall remain in
effect according to their terms.

 

5.2          Risk of Loss.  Fagen shall have no liability for a physical loss of
or damage to the Work unless such loss or damage is caused by the misconduct or
negligence of Fagen, its Subcontractors, or someone acting under its direction
or control. Fagen shall not be liable for physical loss of or damage to the Work
where such loss or damage is caused by the misconduct or negligence of Owner’s
employees or third parties who are not Subcontractors.  Except to the extent of
a warranty claim, Fagen shall have no liability for a physical loss of or damage
to the

 

12

--------------------------------------------------------------------------------


 

Work occurring after Final Completion.  Fagen shall have no liability for losses
or damages for a physical loss of or damage to the Work for which insurance
coverage obtained by Owner under this Agreement is available for such loss or
damage; in such circumstances, any liability for losses and damages as described
in this sentence shall be limited to payment of the deductible and any losses or
damages in excess of such coverage (or the percentage thereof which is equal to
Fagen’s or its Subcontractors’ degree of negligence or misconduct - if it is or
they are not the sole cause therefor) for the applicable insurance policy.

 

Article 6

 

Commencement and Completion of the Project

 

6.1          Reserved.

 

6.2          Notice to Proceed; Commencement.  The Work shall commence following
Fagen’s receipt of Owner’s written valid notice to proceed (“Notice to Proceed”)
unless the Parties mutually agree otherwise in writing.  The Parties agree that
a valid Owner’s Notice to Proceed cannot be given until:  (1) Owner has title to
or has obtained all necessary rights and permits to the real estate on which the
Plant will be constructed and; (2) the Site work required of Owner, as described
in Exhibit C, has been reviewed and deemed adequate by Fagen; (3) the air
permit(s) and/or other applicable local, state or federal permits necessary so
that construction can begin, as listed on Exhibit F, have been obtained;
(4) Owner has provided proof of financing to Fagen; (5) if applicable, Owner has
executed a sales tax exemption certificate and provided the same to Fagen;
(6) Owner has provided the name of its property/all-risk insurance carrier and
the specific requirements for fire protection; (7) Owner has, in accordance with
Section 17.4.4, provided insurance certificates or copies of insurance policies
demonstrating that Owner has obtained the insurance policies required pursuant
to Section 17.4 hereof and naming additional insured and protecting other
interests as prescribed in Section 17.4, and (8) Fagen provides Owner written
notification of its acceptance of the Notice to Proceed.  Such Notice to Proceed
and Fagen’s acceptance of same shall be provided concurrent with the execution
of this Agreement.

 

6.2.1    Notice to Proceed shall be delivered by Owner to Fagen, in a form
reasonably acceptable to Fagen, pursuant to the notice requirements set forth in
Section 21.7 hereof, with a copy to:

 

Fagen, Inc.

501 W. Highway 212

P. O. Box 159

Granite Falls, MN  56241

Attention: Becky Dahl

Fax:  (320) 564-3278

 

6.3          Project Start-Up.  Fagen shall have no responsibility for start-up
of the Plant, but shall provide such assistance as Owner may request pursuant to
Section 3.8 above.

 

13

--------------------------------------------------------------------------------


 

6.4          Mechanical Completion.

 

6.4.1       Mechanical Completion of the Plant shall be achieved no later than
September 1, 2010, subject to adjustment in accordance with the Contract
Documents hereof (the “Scheduled Mechanical Completion Date”).

 

6.4.2       “Mechanical Completion” with respect to the Plant shall be deemed to
occur on the date on which the Work has been physically completed as provided in
this Agreement.  No production is guaranteed on the date of Mechanical
Completion.

 

6.4.3    Procedures.  Fagen shall prepare and issue a “Certificate of Mechanical
Completion” for the Work for the Plant that will set forth (i) the date of
Mechanical Completion, (ii) the remaining items of Work, as reasonably agreed to
by Fagen and Owner, that have to be completed before Final Payment (“Punch
List”), (iii) provisions (to the extent not already provided in this Agreement)
establishing Owner’s and Fagen’s responsibility for the Plant’s security,
maintenance, utilities and insurance pending Final Payment, and (iv) an
acknowledgment that warranties with respect to the Work commence on the date of
Mechanical Completion, except as may otherwise be noted in the Certificate of
Mechanical Completion.  Upon Mechanical Completion, Owner shall pay to Fagen all
unpaid amounts, less an amount equal to the reasonable value of all remaining or
incomplete items of Work as noted in the Certificate of Mechanical Completion,
and less an amount equal to the value of any Subcontractor lien waivers not yet
obtained with respect to such Plant, and less a portion of the Fee equal to
***** Dollars ($*****).

 

6.5          Final Completion.

 

6.5.1    Final Completion of the Work for the Plant must be achieved by Fagen
within ninety (90) Days after the earlier of the actual date of Mechanical
Completion or the Scheduled Mechanical Completion Date (the “Final Completion
Date”).

 

6.5.2    “Final Completion” of the Plant shall be achieved when the Owner
reasonably determines that the following conditions have been met:

 

(a)                                  Mechanical Completion has been achieved;

 

(b)                                 the items identified on the Punch List have
been completed by Fagen, unless and to the extent of any such Punch List items
which Fagen is prevented from completing because of the actions or inactions of
Owner or seasonal weather conditions, provided however that in the event of
weather delays, Fagen shall complete such items as soon as reasonably practical;

 

(c)                                  clean-up of the Site has been completed;

 

(d)                                 all permits and inspections required to have
been obtained or passed by Fagen have been obtained and completed; and

 

14

--------------------------------------------------------------------------------


 

(e)                                  release and waiver of all claims and liens
from Fagen and its Subcontractors and suppliers have been provided.

 

After receipt of a Final Summary of Payment from Fagen in accordance with
Section 10.4, Owner shall make Final Payment in accordance with Section 10.4,
less an amount equal to the value of any Subcontractor lien waivers not yet
obtained.

 

6.5.3    Upon making Final Payment, Owner waives all claims against Fagen under
this Agreement and relating to the Work except claims relating to (i) Fagen’s
failure to satisfy its payment or indemnity, defense and/or hold harmless
obligations under the Contract Documents, (ii) Fagen’s failure to complete the
Work in accordance with the Contract Documents, including, but not limited to,
defects appearing within one (1) year after Mechanical Completion, (iii) the
terms of Fagen’s warranties under the Contract Documents,  (iv) audit rights of
Owner and any claims resulting from the exercise of such audit rights, and
(v) Fagen’s failure to comply with its obligations under Article 20.

 

6.6          Post Completion Support.  Adequate personnel to complete all Work
within the Contract Time(s) will be maintained on-Site by Fagen or a
Subcontractor until Final Completion has been achieved.

 

Article 7

 

 Waiver of Damage Claims

 

7.1          Waiver of Damage Claims. Owner, for itself and its successors and
assigns, hereby expressly waives any claims, causes of action (including breach
of contract), and right it has, may have, or may hereafter accrue to pursue or
collect any amount of money or damages, including but not limited to those
relating to extra costs, losses, loss of profits, expenses, claims, penalties
and any other damages, whether special or consequential, and of whatsoever
nature incurred by Owner which arise solely due to a delay in achieving Final
Completion by the Final Completion Date.

 

Article 8

 

Warranties

 

8.1          Fagen Warranty.  Fagen warrants to Owner that the construction,
including all materials and equipment furnished by Fagen and its Subcontractors
as part of the construction, shall be new, of good quality, in conformance with
the Contract Documents and all Legal Requirements, free of defects in materials
and workmanship.  Fagen’s warranty obligation excludes (i) defects caused by
abuse, damage, modification, alterations, or failure to maintain the Work by
persons other than Fagen or anyone for whose acts Fagen may be liable or
responsible and (ii) defects or errors in any Owner supplied or third party
(i.e. other than Fagen Affiliates or Subcontractors) supplied equipment,
drawings, deliverables, specifications, materials, labor, or information.
Nothing in this warranty is intended to limit any Manufacturer’s Warranty which
provides Owner with greater warranty rights than set forth in this Section 8.1
or the Contract

 

15

--------------------------------------------------------------------------------


 

Documents.  Fagen will provide to Owner all manufacturers’ and Subcontractors’
warranties upon the earlier of Mechanical Completion or termination of this
Agreement.   Owner’s failure to comply with all Operating Procedures shall void
those warranties, whether expressed or implied (if any), that were given by
Fagen to Owner that are affected by such failure.  If Fagen reasonably
determines that all damage caused by such failure can be repaired and Owner
makes all repairs needed to correct such damage, such warranties shall be
reinstated for the remaining term thereof, if any, from the date of the repair.

 

8.2          Correction of Defective Work.

 

8.2.1    Fagen’s warranty obligation extends for a period of one (1) year from
the date of Mechanical Completion of the Work; provided that Owner must report
such non-conformance within ten (10) Days of the date Owner first learns or
should have learned of such failure or non-conformance and that such one
(1)-year period shall be extended one (1) Day for any part of the warrantied
Work that is found to be not in conformance with the Contract Documents for each
Day that such part of the Work is not in conformity with the Contract Documents,
including any time during which any part of the Work is repaired or replaced
pursuant to this Article 8.

 

8.2.2    Fagen shall, within seven (7) Days of receipt of written notice from
Owner that the Work is not in conformance with the Contract Documents, take
meaningful steps to commence and complete correction of such nonconforming Work,
including the correction, removal or replacement of the nonconforming Work and
correction or replacement of any Work damaged by such nonconforming Work.  If
Fagen fails to commence the necessary steps within such seven (7) Day period or
fails thereafter to continue to diligently perform such steps through
completion, Owner, in addition to any other remedies provided under the Contract
Documents, may provide Fagen with written notice that Owner will commence or
assume correction of such nonconforming Work and repair of such damaged Work
with its own resources.  If, following such written notice, Owner performs such
corrective and repair Work, Fagen shall be responsible for all reasonable costs
incurred by Owner in performing the correction.

 

8.3          Warranty Period Not Limitation to Owner’s Rights.  The one (1)-year
period referenced in Section 8.2 above applies only to Fagen’s obligation to
correct nonconforming Work and is not intended to constitute a period of
limitations for any other rights or remedies Owner may have regarding Fagen’s
other obligations under the Contract Documents.

 

8.4          Disclaimer.  EXCEPT FOR CONTRACTOR’S WARRANTIES SET FORTH IN
SECTION 8.1, CONTRACTOR MAKES NO REPRESENTATIONS, GUARANTEES, WARRANTIES, OR
CLAIMS WITH RESPECT TO, AND ASSUMES NO RESPONSIBILITY FOR, THE PERFORMANCE OR
USE OF THE COMPLETED WORK AND SHALL HAVE NO RESPONSIBILITY FOR TESTING OR
OPERATION OF THE WORK.  EXCEPT FOR CONTRACTOR’S WARRANTIES SET FORTH IN
SECTION 8.1, CONTRACTOR EXPRESSLY DISCLAIMS ALL WARRANTIES AND GUARANTEES OF ANY
KIND OR NATURE, EXPRESS OR IMPLIED, INCLUDING

 

16

--------------------------------------------------------------------------------


 

ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
USE, INFRINGEMENT, AND OPERABILITY.

 

Article 9

 

Contract Price

 

9.1          Payment Basis.  As full consideration to Fagen for complete
performance of the Work and all costs incurred in connection therewith, Owner
shall pay to Fagen the following costs and fees, which shall along with Fagen’s
Fee, comprise the Contract Price:

 

9.1.1    All costs actually incurred by Fagen in connection with its performance
of the Work (“Reimbursable Costs”).

 

9.1.2    The Reimbursable Costs include but are not limited to:

 

1.               Procurement and related services provided by Fagen’s personnel
in connection with the Work, which services shall be billed to Owner at Fagen’s
standard rates for such services, which rates are attached hereto as Exhibit D;

 

2.               Wages and salaries for Fagen’s personnel who provide services
in connection with the Work, including construction workers and supervisory and
administrative personnel for that portion of their time required for the Work,
except for those personnel whose services are reimbursable pursuant to
Section 9.1.2.1;

 

3.               Costs paid or incurred by Fagen for fringe benefits, statutory
charges and employment benefits, including but not limited to vacation pay, sick
leave, per diems and related expenses including but not limited to taxes,
insurance contributions, assessments and benefits required by law or collective
bargaining agreements, customary benefits such as sick leave, medical and health
benefits, holidays, vacations, and pensions, for Fagen’s personnel who provide
services in connection with the Work, except for those personnel whose services
are reimbursable pursuant to Section 9.1.2.1;

 

4.               Reasonable lodging and subsistence expenses of Fagen’s
personnel while traveling in discharge of duties connected with the Work;

 

5.               Fagen’s payments to Subcontractors, including service providers
and consultants for Work performed, services provided, and royalties and license
fees paid for the use of a particular design process or product required by this
Agreement;

 

6.               Costs, including transportation and storage thereof, of all
materials, supplies and equipment incorporated or to be incorporated in the Work
including costs of materials in excess of those actually installed to allow for
reasonable waste and spoilage;

 

7.               Costs, including transportation, storage, installation,
maintenance, dismantling and removal, of all materials, services, supplies,

 

17

--------------------------------------------------------------------------------


 

temporary facilities, machinery, equipment, and tools (excluding hand tools
referenced in item 12 below) that are provided by Fagen at the Plant and used in
the performance of the Work and the cost (less salvage value) of such items
used, but not consumed, which remain Fagen’s property; provided, however, that
all materials, supplies, temporary facilities, machinery, equipment and tools
(excluding hand tools referenced in item 12 below) which are purchased by Fagen
for performance of the Work for which Fagen receives one hundred percent (100%)
reimbursement from Owner shall be owned by Owner upon completion of the Project.

 

8.               Rental charges for temporary facilities, machinery, equipment
and tools that are provided by Fagen for the Project and rented from others, and
costs of transportation, installation, maintenance, repairs and replacements,
dismantling and removal thereof, at rental charges consistent with those
prevailing in the area; or which cover Fagen’s expenses, whichever is greater;

 

9.               Rental charges for temporary facilities, machinery, equipment
and tools that are provided by Fagen for the Project, and are rented from Fagen,
and costs of transportation, installation, maintenance, repairs and
replacements, dismantling and removal thereof at rental rates equal to ten
percent (10%) less than the lowest of the then-current rates charged by Hertz,
RSC, and United Rental;

 

10.         Costs of removal of Fagen generated debris from the site;

 

11.         Costs of storage of materials and equipment stored off-site,
provided such storage is approved by Owner;

 

12.         Costs for small hand tools purchased by Fagen for the use of its
workers on the Site shall be reimbursed by the Owner based on an allowance of
4.0% of base wages of construction workers described in Subparagraph 9.1.2.2
above (excluding benefits, per diems, taxes, etc.).  The list of hand tools that
apply to this section shall be agreed to in advance by Owner and Fagen.

 

13.         Costs of blueprinting and other document reproduction, computer
services, facsimile transmissions, messenger services, office supplies, payroll
services, postage and parcel delivery charges, photographs, fixed and mobile
telephone (installation, monthly service, local and long distance calls), word
and data processing, and other incidental expenses in carrying on the Work;

 

14.         All reasonable costs incurred by Fagen for frost removal so that
winter construction, if necessary, can proceed;

 

15.         Premiums for all insurance which Fagen is required to procure under
the Contract Documents;

 

16.         Any sales, use, excise and other taxes on materials, labor,
receipts, installations or services furnished (including those furnished by
Owner), or any other taxes arising out of the performance of the Work (excluding
income taxes) imposed by any governmental authority, for which Fagen may become
liable, to the extent Owner

 

18

--------------------------------------------------------------------------------


 

is not exempt from such taxes;

 

17.         Costs, fees and assessments for the building permit and other
permits, licenses and inspections by any Governmental Authority for which Fagen
is required to pay under this Agreement;

 

18.         Fees and expenses related to any testing required by this Agreement,
including heat and x-ray testing, except for those related to retesting
defective or non-conforming Work;

 

19.         Out-of-pocket legal, mediation and arbitration costs, including
attorneys’ fees and expenses, other than those arising from disputes between
Owner and Fagen, incurred by Fagen in connection with the Work;

 

20.         Other costs reasonably incurred in performance of the Work if and to
the extent proven to be expended in the execution of the Work, including but not
limited to Work performed as a result of Differing Site Conditions or Hazardous
Materials, excluding: the costs identified above, overhead and general expenses,
capital expenses on Fagen’s capital, and costs to correct damaged, defective or
nonconforming Work resulting from Fagen’s gross negligence or material breach of
its obligations under the Contract Documents;

 

21.         Costs of repairing, reperforming, or otherwise correcting damaged or
non-conforming Work executed by Fagen or its Subcontractors, provided that the
damage to or nonconformance of the Work was not caused by Fagen, Subcontractors,
or parties within their control and only to the extent that the cost of repair,
reperformance or other correction is not recovered by Fagen or Owner from
insurance, sureties, Subcontractors, or suppliers; and

 

22.         Removing debris, trash, and other materials left at the Site by
third parties prior to Fagen’s acceptance of Notice to Proceed.

 

9.1.3  The Reimbursable Costs shall not include:

 

(a)   Salaries and other compensation of Fagen’s personnel stationed at Fagen’s
principal office or offices other than the Site office except as provided in
Section 9.1.2;

 

(b)   Expenses of Fagen’s principal office and offices other than the Site
office, except as may be expressly included in Section 9.1.2;

 

(c)   Overhead and general expenses, except as may be expressly included in
Section 9.1.2;

 

(d)   Fagen’s capital expenses, including interest on Fagen’s capital employed
for the Work; and

 

(e)   Costs, including costs to repair damage to the Work or defective Work,
arising from the negligence or misconduct of Fagen, its Subcontractors, or
anyone

 

19

--------------------------------------------------------------------------------


 

directly or indirectly employed by them or those for whose acts any of them may
be liable.

 

9.2          Fagen’s Fee.  Fagen shall be paid a fee in addition to all
Reimbursable Costs (“Fagen’s Fee”).  Fagen’s Fee shall be in the minimum amount
of ***** Dollars ($*****) and shall be subject to adjustment as follows:

 

9.2.1       After taking into consideration any and all adjustments as may be
provided herein, Fagen’s Fee shall be increased by an amount equal to *****.

 

9.2.2       If *****, as each may be adjusted pursuant to this Agreement,
Fagen’s Fee shall be ***** Dollars ($*****).

 

9.2.3.      For illustrative purposes only: If *****, then Fagen’s Fee shall be
an amount determined as follows;

 

*****

 

*****

 

*****

 

9.3          Additional Costs.  The Parties agree that any time and materials
work performed by Fagen under this Agreement (i.e. work specifically identified
in this Agreement as to be performed on a time and material basis or
specifically requested in writing by Owner to be performed on a time and
material basis) shall not be calculated in, or impact, either the Reimbursable
Costs or the Target Price.  Additionally, Change Order amounts (excluding Change
Order amounts involving Change Orders which expand the scope of Work to be
provided by Fagen under the Contract Documents, with work under such Change
Orders to be provided on a time and material basis (unless otherwise agreed in
writing by Fagen and Owner)) , or other adjustments to Fagen’s Work and/or the
Schedule which impact Fagen and are agreed to by the Parties, shall be added to,
or subtracted from, (as applicable) both the Reimbursable Costs and Target
Price.  Further, any adjustment resulting from a Force Majeure event shall be
added to, or subtracted from, the Reimbursable Costs and the Target Price.

 

9.4          Books and Records.  Contractor shall keep and maintain such full
and detailed books, records and accounts as may be reasonably necessary for
proper financial management of the Project under the Contract Documents,
including one set of records showing all payments made to Contractor by Owner. 
Such records shall be maintained for at least two (2) years after final payment
to Contractor.  At any reasonable time within two (2) years after final payment
to Contractor, Owner and its representatives may inspect, copy and audit all
such books, records and accounts, including, without limitation, those relating
to (i) payments to Contractor for Work performed, (ii) Taxes assessed or imposed
on the Work or (iii) any regulatory or other

 

20

--------------------------------------------------------------------------------


 

proceeding before a Governmental Authority.  All information, books, records and
accounts provided to Owner by Contractor pursuant to this Section shall be
subject to the confidentiality requirements of Section 20.1.

 

Article 10

 

Payment Procedures

 

10.1        Payment Prior to Financial Closing;

 

10.1.1     Mobilization Fee.  As part of the Payment Basis, Owner shall pay
Fagen ***** Dollars ($*****), as a mobilization fee as soon as allowed by its
organizational documents, but in no event later than five (5) days after the
Effective Date.

 

10.2        Rework and Enhancements.  Owner and Fagen acknowledge the Plant has
been partially constructed prior to the Effective Date by a third party (“Prior
Work”) and Fagen has not verified the Prior Work’s conformance with the Contract
Documents.  Accordingly, should Fagen discover any nonconforming or defective
Prior Work, Fagen will immediately notify Owner, and following consultation with
Owner, repair and/or replace such Prior Work on a time and materials basis, if
and to the extent such Work is within Fagen’s capabilities (i.e. within the
expertise and capability of Fagen’s employees).  Any such rework not within
Fagen’s capabilities may be contracted to a third party by Owner, provided that
such third party shall not interfere with Fagen’s Work and/or schedule. 
Additionally, should Owner request in writing that Fagen design or construct any
enhancements to the Plant’s existing design (“Enhancements”), such Enhancements
shall be performed on a time and materials basis.  Fagen’s time and materials
rates are attached hereto as Exhibit G and are incorporated herein by reference.

 

10.3        Progress Payments.

 

10.3.1     Following the issuance of Notice to Proceed pursuant to Section 6.2,
Fagen shall submit to Owner, on or before the tenth (10th) and twenty-fifth
(25th) day of each month following the acceptance of Notice to Proceed requests
for payment (each, a “Summary of Payment”).  Each Summary of Payment shall seek
payment for Reimbursable Costs incurred by Fagen during the pay period for which
the Summary of Payment is issued together with the applicable portion of Fagen’s
Fee (excluding *****) of Fagen’s Fee until such withheld amount equals *****
Dollars ($*****) (after which time no amount of Fagen’s Fee shall be
withheld)).  The ***** Dollars ($*****) withheld by Owner pursuant to this
paragraph 10.3.1 shall be referred to herein as “Retainage”.  Along with each
Summary of Payment Fagen will submit to Owner (1) an itemized list of employee
labor costs, including benefits, fringe, statutory burdens, and per diem
amounts; (2) details of labor hours worked (e.g., copies of timesheets) to the
extent not already provided to Owner during the performance of the work; (3)
invoices and purchase orders for Reimbursable Costs; and (4) a schedule showing
rental equipment used during the relevant pay period.  One half of the Retainage
($*****) shall be paid to Fagen upon Mechanical Completion and all remaining
Retainage shall be paid to Fagen upon Final Completion.

 

21

--------------------------------------------------------------------------------


 

10.3.2     The Summary of Payment shall be substantially in the form attached
hereto as Exhibit J.  Along with each Summary of Payment, Fagen shall submit to
Owner, via hardcopy or by electronic means including facsimile or portable
document format, signed lien waivers, substantially in the form attached hereto
as Exhibit K, received from Subcontractors and suppliers for the Work included
in the Summary of Payment submitted for the immediately preceding Pay Period and
for which payment has been received.  Notwithstanding the foregoing, nothing
herein requires that signed lien waivers submitted pursuant to this section be
notarized or otherwise certified in any manner.

 

10.3.3     The Summary of Payment shall constitute Fagen’s representation that
the Work has been performed in accordance with the Contract Documents and has
progressed to the point indicated in the Summary of Payment.  No additional
documentation will be provided to Owner in support of the Summary of Payment,
provided however, that Fagen will work with Owner to provide such additional
information as Owner needs to apply for sales tax exemptions and/or refunds. 
The Work completed at the Site and the documentation provided pursuant to
Section 10.3.1 and 10.3.2 hereof shall provide sufficient substantiation to
Owner of the accuracy of the Summary of Payment for Owner to pay such Summary of
Payment.  Title to the Work, including Work reflected in a Summary of Payment,
which is in process, is in transit, is in storage, or has been incorporated into
the Site or is otherwise on Site, shall pass to Owner free and clear of all
claims, liens, encumbrances, and security interests upon Fagen’s receipt of
payment therefore.

 

10.3.4     Within ten (10) Days after Owner’s receipt of each Summary of Payment
in accordance with Section 10.3.2, Owner shall pay Fagen all amounts properly
due, and less amounts properly withheld under this Agreement.

 

10.3.5     The Summary of Payment may request payment for: (i) completed Work;
(ii) prepayments for materials or equipment for the Project when prepayment is
required by the manufacturer or supplier of such materials or equipment; or
(iii) equipment and materials not yet incorporated into the Project provided
that (x) the equipment and materials are suitably stored at either the Site or
another location (subject to Owner’s prior approval), (y) the equipment and
materials are protected by suitable insurance, and (z) upon payment, Owner will
receive the equipment and materials free and clear of all liens and
encumbrances.

 

10.3.6     Withholding of Payments.  On or before the date set forth in Section
10.3.4, Owner shall pay Fagen all amounts properly due.  If Owner determines
that Fagen is not entitled to all or part of a Summary of Payment, it will
notify Fagen in writing at least five (5) Days prior to the date payment is
due.  The notice shall indicate the specific amounts Owner intends to withhold,
the reasons and contractual basis for the withholding, and the specific measures
Fagen must take to rectify Owner’s concerns.  Fagen and Owner will attempt to
resolve Owner’s concerns prior to the date payment is due.  If the Parties
cannot resolve such concerns, Fagen may pursue its rights under the Contract
Documents, including those under Article 19.  Notwithstanding anything to the
contrary in the Contract Documents, Owner shall pay

 

22

--------------------------------------------------------------------------------


 

Fagen all undisputed amounts in a Summary of Payment within the times required
by the Agreement.

 

10.4        Final Payment.  Fagen shall deliver to Owner a request for final
payment (the “Final Summary of Payment”) when Final Completion has been achieved
in accordance with Section 6.5. Owner shall make final payment (except for
amounts in dispute) within thirty (30) Days after Owner’s receipt of the Final
Summary of Payment (“Final Payment”).

 

10.5        Failure to Pay Amounts Due.

 

10.5.1     Interest.  Payments which are due and unpaid by Owner to Fagen shall
bear interest commencing five (5) Days after payment is due at the rate that is
the lower of eighteen percent (18%) per annum, or the maximum rate allowed by
Law.

 

10.5.2     Right to Suspend Work.  If Owner fails to pay Fagen any undisputed
amount that becomes due, Fagen, in addition to all other remedies provided in
the Contract Documents, may stop Work pursuant to Section 15.3 hereof.  All
payments properly due and unpaid shall bear interest at the rate set forth in
Section 10.5.1.

 

10.5.3     Failure to Make Final Payment.  Owner’s failure to make Final Payment
pursuant to section 10.4 hereof shall void any and all warranties, whether
express or implied, provided by Fagen pursuant to this Agreement.

 

10.6        Fagen’s Payment Obligations.  Fagen will pay Subcontractors in
accordance with its contractual obligations to such parties, all the amounts
Fagen has received from Owner on account of their work.  Fagen will impose
similar requirements on Subcontractors to pay those parties with whom they have
contracted.  Fagen will indemnify and defend Owner against any claims for
payment and mechanic’s liens as set forth in Section 14.2 hereof.

 

10.7        Reconciliation of Fagen’s Fee.  Within thirty (30) days after all
Reimbursable Costs are totaled and made known to Owner, but in no event sooner
than thirty (30) days after Final Completion, Owner shall pay to Fagen the sum
of money necessitated by the adjustment provided for in Section 9.2.1.

 

Article 11

 

Hazardous Conditions and Differing Site Conditions

 

11.1        Hazardous Conditions.

 

11.1.1     Unless otherwise expressly provided in the Contract Documents to be
part of the Work, Fagen is not responsible for any Hazardous Conditions
encountered at the Site.  Upon encountering any Hazardous Conditions, Fagen will
stop Work immediately in the affected area and as promptly as practicable notify
Owner and, if Fagen is specifically required to do so by Legal Requirements, all

 

23

--------------------------------------------------------------------------------


 

Governmental Authorities having jurisdiction over the Project or Site.  Fagen
shall not remove, remediate or handle in any way (except in case of emergency)
any Hazardous Conditions encountered at the Site without prior written approval
of Owner.

 

11.1.2     Upon receiving notice of the presence of suspected Hazardous
Conditions, Owner shall take the necessary measures required to ensure that the
Hazardous Conditions are remediated or rendered harmless.  Such necessary
measures shall include Owner retaining Qualified Independent Experts to (i)
ascertain whether Hazardous Conditions have actually been encountered, and, if
they have been encountered, (ii) prescribe the remedial measures that Owner is
required under applicable Legal Requirements to take with respect to such
Hazardous Conditions in order for the Work to proceed.  Owner’s choice of such
Qualified Independent Experts shall be subject to the prior approval of Fagen,
which approval shall not be unreasonably withheld or delayed.

 

11.1.3     Fagen shall be obligated to resume Work at the affected area of the
Project only after Owner’s Qualified Independent Expert provides it with written
certification that (i) the Hazardous Conditions have been removed or rendered
harmless, and (ii) all necessary approvals have been obtained from all
government entities having jurisdiction over the Project or Site and a
remediation plan has been undertaken permitting the Work to proceed.

 

11.1.4     Fagen will be entitled, in accordance with this Article 11, to an
adjustment in Contract Time(s) and Target Price to the extent Fagen’s time of
performance and costs have been adversely impacted by the presence of Hazardous
Conditions, provided that such Hazardous Materials were not introduced to the
Site by Fagen, Subcontractors or anyone for whose acts they may be liable.

 

11.1.5     To the fullest extent permitted by Law, Owner shall indemnify, defend
and hold harmless Fagen, Subcontractors, anyone employed directly or indirectly
for any of them, and their officers, directors, employees and agents, from and
against any and all claims, losses, damages, liabilities and expenses, including
attorneys’ fees and expenses, arising out of or resulting from the presence,
removal or remediation of Hazardous Conditions at the Site.

 

11.1.6     Notwithstanding the preceding provisions of this Section 11.1, Owner
is not responsible for Hazardous Conditions introduced to the Site by Fagen,
Subcontractors or anyone for whose acts they may be liable.  Fagen shall
indemnify, defend and hold harmless Owner and Owner’s officers, directors,
employees and agents from and against all claims, losses, damages, liabilities
and expenses, including attorneys’ fees and expenses, arising out of or
resulting from those Hazardous Conditions introduced to the Site by Fagen,
Subcontractors or anyone for whose acts they may be liable.

 

24

--------------------------------------------------------------------------------


 

11.2        Differing Site Conditions; Inspection.

 

11.2.1     Concealed or latent physical conditions or subsurface conditions at
the Site that (i) differ from the conditions indicated in the Contract
Documents, or (ii) are of an unusual nature, differing from the conditions
ordinarily encountered and generally recognized as inherent in the Work are
collectively referred to herein as “Differing Site Conditions.”  If Fagen
encounters a Differing Site Condition, Fagen will be entitled to an adjustment
in the Contract Time(s) and Target Price to the extent Fagen’s time of
performance and costs are adversely impacted by the Differing Site Condition.

 

11.2.2     Upon encountering a Differing Site Condition, Fagen shall provide
prompt written notice to Owner of such condition, which notice shall not be
later than fourteen (14) business days after such condition has been
encountered.  Fagen shall, to the extent reasonably possible, provide such
notice before the Differing Site Condition has been substantially disturbed or
altered.

 

Article 12

 

Force Majeure; Change in Legal Requirements

 

12.1        Force Majeure Event.  A force majeure event (“Force Majeure Event”)
shall mean a cause or event beyond the reasonable control of, and without the
fault or negligence of a Party claiming Force Majeure, including, without
limitation, an emergency under Section 13.2, floods, earthquakes, hurricanes,
tornadoes, adverse weather conditions not reasonably anticipated or acts of God;
sabotage; vandalism beyond that which could reasonably be prevented by a Party
claiming Force Majeure; terrorism; war; riots; fire; explosion; blockades;
insurrection; strike; slow down or labor disruptions (even if such difficulties
could be resolved by conceding to the demands of a labor group); economic
hardship or delay in the delivery of materials or equipment that is beyond the
control of a Party claiming Force Majeure, and action or failure to take action
by any Governmental Authority after the Effective Date (including the adoption
or change in any rule or regulation or environmental constraints lawfully
imposed by such Governmental Authority), but only if such requirements, actions,
or failures to act prevent or delay performance; and inability, despite due
diligence, to obtain any licenses, permits, or approvals required by any
Governmental Authority.

 

12.2        Effect of Force Majeure Event.  Neither Party shall be considered in
default in the performance of any of the obligations contained in the Contract
Documents, except for the Owner’s or Fagen’s obligations to pay money (including
but not limited to, Summary of Payments), when and to the extent the failure of
performance shall be caused by a Force Majeure Event.  If either Party is
rendered wholly or partly unable to perform its obligations under the Contract
Documents because of a Force Majeure Event, such Party will be excused from
performance affected by the Force Majeure Event to the extent and for the period
of time so affected; provided that:

 

(a)                                  the nonperforming Party, within seventy two
(72) hours after the nonperforming Party actually becomes aware of the
occurrence of the Force Majeure Event, gives

 

25

--------------------------------------------------------------------------------


 

the other Party written notice describing the event or circumstance in detail,
including if known, an estimation of its expected duration and probable impact
on the performance of the affected Party’s obligations hereunder and continues
to furnish timely regular reports with respect thereto during the continuation
of and upon the termination of the Force Majeure Event;

 

(b)                                 the suspension of performance is of no
greater scope and of no longer duration than is reasonably required by the Force
Majeure Event;

 

(c)                                  the obligations of either Party that arose
before the occurrence causing the suspension of performance and the performance
that is not prevented by the occurrence, shall not be excused as a result of
such occurrence;

 

(d)                                 the nonperforming Party uses its best
efforts to remedy its inability to perform and mitigate the effect of such event
and resumes its performance at the earliest possible time after cessation of
such occurrence;

 

(e)                                  when the nonperforming Party is able to
resume performance of its obligations under the Contract Documents, that Party
shall give the other Party written notice to that effect; and

 

(f)                                    Fagen shall be entitled to a Day-for-Day
time extension for those events set forth in Section 12.1 to the extent the
occurrence of such event delayed Fagen’s performance of its obligations under
this Agreement.

 

12.3        Change in Legal Requirements.  The Contract Time(s) shall be
adjusted to compensate Fagen for the effects of any changes to the Legal
Requirements that occur after the date of this Agreement and as a result of such
change, the performance of the Work is adversely affected.  Such effects may
include, without limitation, revisions Fagen is required to make to the Work
because of changes in Legal Requirements.

 

Article 13

 

Changes to the Contract Price and Scheduled Completion Dates

 

13.1        Change Orders.

 

13.1.1     A change order (“Change Order”) is a written instrument issued after
execution of this Agreement signed by Owner and Fagen, stating their agreement
upon all of the following:

 

(a)                                  the scope of the change in the Work;

 

(b)                                 the amount of the adjustment to the Target
Price; and

 

(c)                                  the extent of the adjustment to the
Contract Time(s).

 

26

--------------------------------------------------------------------------------


 

13.1.2     All changes in the Work authorized by an applicable Change Order
shall be performed under the applicable conditions of the Contract Documents. 
Prior to incurring any costs with respect to estimating services, design
services and any other services involved in the preparation of the proposed
revisions to the Contract Documents, Fagen must obtain the written approval of
Owner for such costs.

 

13.1.3     If Owner requests a proposal for a change in the Work from Fagen and
subsequently elects not to proceed with the change, a Change Order shall be
issued to reflect resulting adjustments to the Contract Times, and reimburse
Fagen for reasonable costs incurred for estimating services, design services and
any other services involved in the preparation of proposed revisions to the
Contract Documents; provided that such costs were previously approved by Owner
pursuant to Section 13.1.2.

 

13.2        Emergencies.  In any emergency affecting the safety of persons
and/or property, Fagen shall act, at its discretion, to prevent threatened
damage, injury or loss and shall notify the Owner as soon as practicable and in
any event within seventy two (72) hours after Fagen becomes aware of the
emergency.  The notice to Owner shall describe the emergency in detail,
including a reasonable estimation of its expected duration and impact, if any,
on the performance of Fagen’s obligations hereunder.  Any change in the Target
Price and/or Contract Time(s) on account of emergency work shall be determined
as provided in this Article 13.  Notwithstanding the above, the Parties agree
that impact to the Target Price and/or Contract Time(s) shall be borne by the
Party responsible for the emergency, or to the extent both Parties are partially
responsible, to the extent of their comparative fault.

 

13.3        Failure to Complete Owner’s Milestones.  The dates when Owner’s
obligations are required to be completed to enable Fagen to achieve the Contract
Time(s) are identified in Exhibit C (“Owner’s Milestones”).  The Contract
Time(s) shall be revised to provide a Day-for-Day extension of the Contract
Time(s) for completion of the Work for each full Day during which Owner fails to
timely complete its obligations pursuant to the Owner’s Milestones.

 

Article 14

 

Indemnity

 

14.1        Tax Claim Indemnification.  If, in accordance with Owner’s
direction, an exemption for all or part of the Work is claimed for taxes, Owner
shall indemnify, defend and hold harmless Fagen (and its officers, directors,
agents, successors and assigns) from and against any and all damages, claims
costs, losses, liabilities, and expenses (including penalties, interest, fines,
taxes of any kind, attorneys’ fees, accountants and other professional fees and
associated expenses or costs) incurred by Fagen as a result of any action taken
by Fagen in accordance with Owner’s directive.

 

14.2        Payment Claim Indemnification.  To the extent Fagen has received
payment for any portion of the Work, Fagen shall indemnify, defend and hold
harmless Owner Indemnified Parties from any claims or mechanic’s liens brought
against Owner Indemnified Parties or against the Project as a result of the
failure of Fagen, or those for whose acts it is responsible, to

 

27

--------------------------------------------------------------------------------


 

pay for any services, materials, labor, equipment, taxes or other items or
obligations furnished or incurred for or in connection with the Work.  Within
three (3) business days of receiving written notice from Owner that such a claim
or mechanic’s lien has been filed, Fagen shall commence, and shall thereafter
diligently,  take the steps necessary to discharge such claim or lien.

 

14.3        Fagen’s General Indemnification.

 

14.3.1     Fagen, to the fullest extent permitted by Law, shall indemnify, hold
harmless and defend Owner and its successors, assigns, officers, directors,
employees and agents (“Owner Indemnified Parties”) from and against any and all
losses, costs, damages, injuries, liabilities, claims, demands, penalties,
interest and causes of action, including without limitation attorney’s fees
(collectively, the “Damages”) for bodily injury, sickness or death, and property
damage or destruction (other than to the Work itself) to the extent resulting
from the negligent acts, willful misconduct or omissions of Fagen,
Subcontractors, their agents or anyone employed directly or indirectly by any of
them or anyone for whose acts any of them may be liable.

 

14.3.2     If an employee of Fagen, Subcontractors, their agents, anyone
employed directly or indirectly by any of them or anyone for whose acts any of
them may be liable has a claim against Owner Indemnified Parties, Fagen’s
indemnity obligation set forth in Section 14.3.1 above shall not be limited by
any limitation on the amount of damages, compensation or benefits payable by or
for Fagen, Subcontractors, their agents or other entity under any employee
benefit acts, including workers’ compensation or disability acts.

 

14.3.3     Without limiting the generality of Section 14.3.1 hereof, Fagen shall
fully indemnify, save harmless and defend the Owner Indemnified Parties from and
against any and all Damages in favor of any Governmental Authority or other
third party to the extent caused by (a) failure of Fagen or any Subcontractor or
any of their agents to comply with Legal Requirements as required by this
Agreement, or (b) failure of Fagen or any Subcontractor or any of their agents
to properly administer and pay any taxes or fees required to be paid by Fagen
under this Agreement.

 

14.3.4     Nothing in Fagen’s General Indemnification contained in this Section
14.3 shall be read to limit in any way any entitlement Fagen shall have to
insurance coverage under any insurance policy, including any insurance policy
required by either Party under this Agreement.

 

28

--------------------------------------------------------------------------------


 

14.4        Owner’s General Indemnification.  Owner, to the fullest extent
permitted by Law, shall indemnify, hold harmless and defend Fagen and any of
Fagen’s officers, directors, employees, or agents from and against claims,
losses, damages, liabilities, including attorneys’ fees and expenses, for bodily
injury, sickness or death, and property damage or destruction (other than to the
Work itself) to the extent resulting from the negligent acts, willful
misconduct, or omissions of Owner, its officers, directors, employees, agents,
or anyone for whose acts any of them may be liable.

 

14.4.1     Without limiting the generality of Section 14.4 hereof, Owner shall
fully indemnify, save harmless and defend Fagen and any of Fagen’s officers,
directors, employees, or agents from and against any and all Damages in favor of
any Governmental Authority or other third party to the extent caused by
(a) failure of Owner or any of Owner’s agents to comply with Legal Requirements
as required by this Agreement, or (b) failure of Owner or Owner’s agents to
properly administer and pay any taxes or fees required to be paid by Owner under
this Agreement.

 

14.4.2     Owner shall indemnify and hold harmless Fagen, Subcontractors, anyone
employed directly or indirectly for any of them, and their officers, directors,
employees and agents, from and against any and all claims, losses, damages,
liabilities and expenses, (including but not limited to all fees and expenses of
engineers, architects, attorneys, and other professionals and all court or
arbitration or other dispute resolution costs), arising out of or relating to
the (i) implementation, (ii) construction, (iii) performance, (iv) maintenance,
or (v) lack; in each case, of soil stabilization on the Site after Final
Completion.

 

14.4.3     Nothing in the Owner’s General Indemnification contained in this
Section 14.4 shall be read to limit in any way any entitlement Owner shall have
to insurance coverage under any insurance policy, including any insurance policy
required by either Party under this Agreement.

 

14.5        Indemnification.  Owner, to the fullest extent permitted by Law,
shall (i) indemnify, hold harmless and defend Fagen and all of Fagen’s officers,
directors, employees and agents from and against all third party claims, losses,
damages, liabilities, including attorneys’ fees and expenses, and (ii) waive all
claims, rights, causes of action, losses, damages, liabilities, including
attorneys’ fees and expenses against Fagen and its officers, directors,
employees and agents, in each case; arising from or attributable to (a) any
Prior Work, and (b) agreements for design, build, procurement, engineering,
construction, or related services entered into by Aventine with third parties
which relate to, or were related to, the Project.

 

Article 15

 

Stop Work; Termination for Cause

 

15.1        Owner’s Right to Stop Work.  Owner may, without cause and for its
convenience, order Fagen in writing to stop and suspend the Work.  Such
suspension shall not exceed sixty (60) consecutive Days, or in the aggregate
more than ninety (90) Days, during the duration of construction of the Plant. 
Fagen is entitled to seek an adjustment of the Contract

 

29

--------------------------------------------------------------------------------


 

Time(s) and Target Price if its time and/or cost to perform the Work has been
adversely impacted by any suspension or stoppage of work by Owner.

 

15.2        Owner’s Right to Perform and Terminate for Cause.

 

15.2.1     If Fagen fails to: (i) provide a sufficient number of skilled
workers; (ii) supply the materials required by the Contract Documents; (iii)
comply with applicable Legal Requirements; (iv) timely pay, without cause,
Subcontractors; (v)  perform the Work with promptness and diligence to ensure
that the Work is completed by the Contract Time(s), as such times may be
adjusted in accordance with this Agreement; or (vi) perform material obligations
under the Contract Documents; then Owner, in addition to any other rights and
remedies provided in the Contract Documents or by law or equity, shall have the
rights set forth in Sections 15.2.2 and 15.2.3 below.

 

15.2.2     Upon the occurrence of an event set forth in Section 15.2.1 above,
Owner may provide written notice to Fagen that it intends to terminate the
Agreement unless the problem cited is cured, or commenced to be cured within
seven (7) Days of Fagen’s receipt of such notice.  If Fagen fails to cure, or
reasonably commence to cure such problem and thereafter diligently pursue such
cure to completion, then Owner may give a second written notice to Fagen of its
intent to terminate following an additional seven (7) Day period.  If Fagen,
within such second seven (7) Day period, fails to cure, or reasonably commence
to cure such problem and thereafter diligently pursue such cure to completion,
then Owner may declare the Agreement terminated for default by providing written
notice to Fagen of such declaration.  If (i) the insurance coverage required to
be provided by Fagen pursuant to Article 17 hereof is suspended or cancelled
without Fagen providing immediate replacement coverage (and, in any case, within
seven (7) Days of the occurrence thereof) meeting the requirements specified in
Article 17 hereof; (ii) Fagen purports to make an assignment of this Agreement
in breach of the provisions of Section 21.1 hereof, or (iii) any representation
or warranty made by Fagen under Section 18.1 hereof was false or materially
misleading when made, then Owner may terminate this Agreement upon written
notice to Fagen.

 

15.2.3     In addition to any other remedy available to Owner under the Contract
Documents or at Law, upon declaring the Agreement terminated pursuant to
Section 15.2.2 above, Owner may enter upon the premises and take possession, for
the purpose of completing the Work, of all materials, equipment, scaffolds,
tools, appliances and other items thereon, which have been paid for by Owner for
the performance of the Work, all of which Fagen hereby transfers, assigns and
sets over to Owner for such purpose, and to employ any person or persons to
complete the Work and provide all of the required labor, services, materials,
equipment and other items.  If Owner improperly terminates the Agreement for
cause, Owner shall pay Fagen for the following:

 

(a)                                  all Work, including without limitation
costs and expenses incurred in performing the Work, executed but not previously
paid for;

 

30

--------------------------------------------------------------------------------


 

(b)                                 the reasonable costs and expenses
attributable to such termination, including demobilization costs;

 

(c)                                  amounts due in settlement of terminated
contracts with Subcontractors; and

 

(d)                                 A termination fee in the amount of twenty
percent (20%) on the sum of items (a), (b), and (c) above.

 

15.3        Fagen’s Right to Stop Work.

 

15.3.1     Fagen may, in addition to any other rights afforded under the
Contract Documents or at Law, stop work for Owner’s failure to pay amounts
properly due under Fagen’s Summary of Payment in accordance with Section 15.3.2
below.

 

15.3.2     If any of the events set forth in Section 15.3.1 above occur, Fagen
has the right to stop work by providing written notice to Owner that Fagen will
stop work unless such event is cured within seven (7) Days from Owner’s receipt
of Fagen’s notice. If Owner fails to cure or reasonably commence to cure such
problem and thereafter diligently pursue such cure to completion, then Fagen may
give a second written notice to Owner of its intent to stop work within an
additional seven (7) Day period.  If Owner, within such second seven (7) Day
period, fails to cure, or reasonably commence to cure such problem and
thereafter diligently pursue such cure to completion, then Fagen may stop work
unless such problem involves an amount disputed in good faith by Owner.  In such
case, Fagen shall be entitled to make a claim for adjustment to the Contract
Time(s) to the extent it has been adversely impacted by such stoppage.

 

15.4        Fagen’s Right to Terminate for Cause.

 

15.4.1     Fagen, in addition to any other rights and remedies provided in the
Contract Documents or by Law, may terminate the Agreement for cause for the
following reasons:

 

(a)                                  Work on the Plant has been stopped for
thirty five (35) consecutive Days, or more than sixty (60) Days, during the
duration of construction of such Plant, because of court order, any Governmental
Authority having jurisdiction over the Work, or orders by Owner under
Section 15.1 hereof, provided that such stoppages are not due to the acts or
omissions of Fagen, Design Consultant and their respective officers, agents,
employees, Subcontractors or any other person for whose acts Fagen may be liable
under Law.

(b)                                 Owner’s failure to provide Fagen with any
information, permits or approvals that are Owner’s responsibility under the
Contract Documents which result in the Work being stopped for thirty five (35)
consecutive Days, or more than sixty (60) Days, during the duration of the Work,
even though Owner has not ordered Fagen in writing to stop and suspend the Work
pursuant to Section 15.1 hereof.

 

31

--------------------------------------------------------------------------------


 

(c)                                  Owner fails to meet its obligations under
Exhibits A or C and such failure results in the Work being stopped for thirty
five (35) consecutive Days, or more than sixty (60)  Days, during the duration
of the Work even though Owner has not ordered Fagen in writing to stop and
suspend the Work pursuant to Section 15.1 hereof.

(d)                                 Owner’s failure to cure the problems set
forth in Section 15.3.1 above within seven (7) Days after Fagen has stopped the
Work.

 

15.4.2     Upon the occurrence of an event set forth in Section 15.4.1 above,
Fagen may elect to terminate this Agreement by providing written notice to Owner
that it intends to terminate the Agreement unless the problem cited is cured
within seven (7) Days of Owner’s receipt of such notice.  If Owner fails to
cure, or reasonably commence to cure, such problem, then Fagen may give a second
written notice to Owner of its intent to terminate within an additional seven
(7) Day period.  If Owner, within such second seven (7) Day period, fails to
cure, such problem, then Fagen may declare the Agreement terminated for default
by providing written notice to Owner of such declaration.  In such case, Fagen
shall be entitled to recover in the same manner as if Owner had wrongfully
terminated the Agreement as provided in Section 15.2.3.

 

15.5        Bankruptcy of Owner or Fagen.

 

15.5.1     If either Owner or Fagen institutes or has instituted against it a
case under the United States Bankruptcy Code (such Party being referred to as
the “Bankrupt Party”), such event may impair or frustrate the Bankrupt Party’s
ability to perform its obligations under the Contract Documents.  Accordingly,
should such event occur:

 

(a)                                  The Bankrupt Party, its trustee or other
successor, shall furnish, upon request of the non-Bankrupt Party, adequate
assurance of the ability of the Bankrupt Party to perform all future obligations
under the Contract Documents, which assurances shall be provided within ten (10)
Days after receiving notice of the request; and

 

(b)                                 The Bankrupt Party shall file an appropriate
action within the bankruptcy court to seek assumption or rejection of the
Agreement within sixty (60) Days of the institution of the bankruptcy filing and
shall diligently prosecute such action.

 

15.5.2     If the Bankrupt Party fails to comply with its foregoing obligations,
the non-Bankrupt Party shall be entitled to request the bankruptcy court to
reject the Agreement, declare the Agreement terminated and pursue any other
recourse available to the non-Bankrupt Party under this Article 15.

 

15.5.3     The rights and remedies under this Section 15.5 shall not be deemed
to limit the ability of the non-Bankrupt Party to seek any other rights and
remedies provided by the Contract Documents or by Law, including its ability to
seek relief from any automatic stays under the United States Bankruptcy Code or
the right of

 

32

--------------------------------------------------------------------------------


 

Fagen, if it is the non-Bankrupt Party, to stop Work under any applicable
provision of this Agreement.

 

Article 16

 

Representatives of the Parties

 

16.1        Designation of Owner’s Representatives.  Owner designates the
individual listed below as its senior representative (“Owner’s Senior
Representative”), which individual has the authority and responsibility for
avoiding and resolving disputes under Article 19:

 

Tom Manuel

Chief Executive Officer

Aventine Renewable Energy — Mt Vernon, LLC

P.O.  Box 1800

Pekin, IL 61555

Phone: (309) 347-9388

Facsimile: (309) 347-8541

 

Owner designates the individual listed below as its representative (“Owner’s
Representative”), which individual has the authority and responsibility set
forth in Section 4.3:

 

Jeffrey G. See

V.P. of Project Development

Aventine Renewable Energy — Mt Vernon, LLC

7201 Port Road

Mount Vernon, IN 47620

Cell 605-691-9258

Facsimile: 309-478-1892

 

16.2        Designation of Fagen’s Representatives.  Fagen designates the
individual listed below as its senior representative (“Fagen’s Senior
Representative”), which individual has the authority and responsibility for
avoiding and resolving disputes under Article 19:

 

Roland “Ron” Fagen
CEO and President
501 W. Highway 212
P.O. Box 159
Granite Falls, MN 56241
Telephone:  (320) 564-3324
Facsimile: (320) 564-3278

 

33

--------------------------------------------------------------------------------


 

Fagen designates the individual listed below as its representative (“Fagen’s
Representative”), which individual has the authority and responsibility set
forth in Section 3.1:

 

Evan Fagen
Executive Vice President
501 W. Highway 212
P.O. Box 159
Granite Falls, MN 56241
Telephone:  (320) 564-3324
Facsimile: (320) 564-5196

 

Article 17

 

Insurance

 

17.1        Insurance.  Fagen shall procure and maintain in force through the
Final Completion Date the following insurance coverage with the policy limits
indicated, and otherwise in compliance with the provisions of this Agreement:

 

Commercial General Liability:

 

 

 

 

General Aggregate

 

$

2,000,000

 

Products-Comp/Op AGG

 

$

2,000,000

 

Personal & Adv Injury

 

$

1,000,000

 

Each Occurrence

 

$

1,000,000

 

Fire Damage (Any one fire)

 

$

50,000

 

Med Exp (Any one person)

 

$

5,000

 

 

Automobile Liability:

 

 

 

 

Combined Single Limit

 

 

 

Each Occurrence

 

$

1,000,000

 

 

Excess Liability — Umbrella Form:

 

 

 

 

Each Occurrence

 

$

20,000,000

 

Aggregate

 

$

20,000,000

 

 

Workers’ Compensation

 

 

 

 

 

 

 

Statutory limits as required by the state in which the Work is performed.

 

 

 

 

Employers’ Liability:

 

 

 

 

Each Accident

 

$

1,000,000

 

Disease-Policy Limit

 

$

1,000,000

 

Disease-Each Employee

 

$

1,000,000

 

 

34

--------------------------------------------------------------------------------


 

Professional Errors and Omissions

 

 

 

 

Per Claim

 

$

5,000,000

 

Annual

 

$

5,000,000

 

 

17.2        Fagen’s Insurance Requirements.

 

17.2.1     Fagen is responsible for procuring and maintaining from insurance
companies authorized to do business in the state in which the Plant is located,
the following insurance coverage for claims which may arise from or out of the
performance of the Work and obligations under the Contract Documents:

 

(a)                                  coverage for claims arising under workers’
compensation, disability and other similar employee benefit Laws applicable to
the Work;

 

(b)                                 coverage for claims by Fagen’s employees for
bodily injury, sickness, disease, or death;

 

(c)                                  coverage for claims by any person other
than Fagen’s employees for bodily injury, sickness, disease, or death;

 

(d)                                 coverage for personal injury liability
claims for damages sustained by a person as a direct or indirect result of
Fagen’s employment of the person, or sustained by any other person;

 

(e)                                  coverage for claims for damages (other than
to the Work) because of injury to or destruction of tangible property, including
loss of use;

 

(f)                                    coverage for claims of damages because of
personal injury or death, or property damage resulting from ownership, use and
maintenance of any motor vehicle; and

 

(g)                                 coverage for contractual liability claims
arising out of Fagen’s obligations under Section 14.3.

 

17.2.2     Fagen’s liability insurance required by this Section 17.2 shall be
written for the coverage amounts set forth in Section 17.1 and shall include
completed operations insurance for the period of time set forth in the
Agreement, and shall name Owner as an additional insured, without application of
deductible, retention or retrospective premiums as to the additional insured.

 

17.2.3     To the extent Owner requires Fagen or any Design Consultant to
provide professional liability insurance for claims arising from the negligent
performance of design services by Fagen or the Design Consultant, the coverage
limits, duration and other specifics of such insurance shall be as set forth in
the Agreement.  Any professional liability shall specifically delete any
design-build or similar exclusions that could compromise coverage because of the
design-build delivery of the Project.  Such policies shall be provided prior to
the commencement of any design services hereunder.

 

35

--------------------------------------------------------------------------------


 

Promptly following execution of this Agreement, Fagen shall provide Owner with
copies of insurance certificates reflecting coverage required under this Section
17.2. evidencing that (i) all of Fagen’s insurance obligations required by the
Contract Documents are in full force and in effect and will remain in effect for
the duration required by the Contract Documents and (ii) no insurance coverage
required hereunder will be canceled, renewal refused, or changed unless at least
thirty (30) Days prior written notice is given to Owner.  All insurance
certificates provided by Fagen pursuant to this Section 17.2.3 shall, as
applicable, clearly identify in writing as additional insured and/or expressly
include Owner.  Fagen’s insurance shall not lapse or be cancelled during the
term of this Agreement. Owner shall have the right to review, at Fagen’s
offices, all insurance policies to which Owner is named as an additional
insured.  In the event Fagen replaces insurance providers for any policy
required under this Section, revises policy coverage, or otherwise modifies any
applicable insurance policy in any way, Fagen shall provide Owner, for its
review or possession as provided under this Section 17.2.3, prompt notice of
such fact and the certificate of insurance for such new, revised or modified
policy when available.

 

17.3        Owner’s Liability Insurance.  Owner shall procure and maintain from
insurance companies authorized to do business in the state in which the Plant is
located the following liability insurance with the policy limits indicated:

 

Commercial General Liability:

 

 

 

 

General Aggregate

 

$

2,000,000

 

Products-Comp/Op AGG

 

$

2,000,000

 

Personal & Adv Injury

 

$

1,000,000

 

Each Occurrence

 

$

1,000,000

 

Fire Damage (Any one fire)

 

$

50,000

 

Med Exp (Any one person)

 

$

5,000

 

 

Automobile Liability:

 

 

 

 

Combined Single Limit

 

 

 

Each Occurrence

 

$

1,000,000

 

 

Excess Liability — Umbrella Form:

 

 

 

 

Each Occurrence

 

$

20,000,000

 

Aggregate

 

$

20,000,000

 

 

Employers’ Liability:

 

 

 

 

Each Accident

 

$

1,000,000

 

Disease-Policy Limit

 

$

1,000,000

 

Disease-Each Employee

 

$

1,000,000

 

 

36

--------------------------------------------------------------------------------


 

The general liability insurance obtained by Owner shall name Fagen, and
Subcontractors as additional insured, without application of deductible,
retention or retrospective premiums as to the additional insured.

 

17.4        Owner’s Property Insurance.

 

17.4.1     Unless otherwise provided in the Contract Documents, Owner shall
procure from insurance companies authorized to do business in the state in which
the Plant is located, and maintain through Final Completion, property insurance
upon the entire Plant in a minimum amount equal to the full insurable value of
the Plant, including professional fees, overtime premiums and all other expenses
incurred to replace or repair the insured property.  The property insurance
obtained by Owner shall include as additional insured the interests of Owner,
Fagen, and Subcontractors and shall insure against the perils of fire and
extended coverage, theft, vandalism, malicious mischief, collapse, flood,
earthquake, debris removal and other perils or causes of loss as called for in
the Contract Documents and without application of any deductible, retention or
retrospective premium.  Except as set forth in the last sentence of this
paragraph, Owner shall maintain coverage equal to or in excess of the value of
each of Fagen’s and Subcontractors’ property on the Site.  The property
insurance shall include physical loss or damage to the Work, including materials
and equipment in transit, at the Site or at another location.  Notwithstanding
the foregoing, the property insurance provided by Owner hereunder shall not be
required to include Fagen’s and Subcontractors’ tools or construction equipment.

 

17.4.2     Unless the Contract Documents provide otherwise (e.g. the last
sentence of Section 17.4.1 above), (i) Owner shall procure and maintain Work
equipment and machinery insurance that will include as additional insured Owner,
Fagen, and Subcontractors, in an amount not less than the Contract Price , and
without application of any deductible, retention or retrospective premium as to
the additional insured and (ii) Owner shall maintain coverage equal to or in
excess of the value of each of Fagen’s, and Subcontractors’ interest or
investment in Work equipment or machinery on the Site.

 

17.4.3     [Reserved.]

 

17.4.4     Promptly following execution of this Agreement, Owner shall provide
Fagen with copies of the insurance certificates reflecting coverage required
under this Section 17.4 evidencing that (i) all Owner’s insurance obligations
required by the Contract Documents are in full force and in effect and will
remain in effect until Fagen has completed all of the Work and has received
Final Payment from Owner, and (ii) no insurance coverage will be canceled,
renewal refused, or changed unless at least thirty (30) Days prior written
notice is given to Fagen.  All insurance certificates provided by Owner pursuant
to this Section 17.4.4 shall, as applicable, clearly identify in writing as
additional insured and/or expressly include the interests of Fagen and
Subcontractors.  Owner’s property insurance shall not lapse or be cancelled
during the term of this Agreement. Fagen shall have the right to review, at
Owner’s offices, all insurance policies to which Fagen and Subcontractors are
named as

 

37

--------------------------------------------------------------------------------


 

additional insured.  In the event Owner replaces insurance providers for any
policy required under this Section, revises policy coverage, or otherwise
modifies any applicable insurance policy in any way, Owner shall provide Fagen
prompt notice of such fact, the certificate of insurance for such new, revised
or modified policy when available.

 

17.4.5     Owner and Fagen waive against each other and Owner’s separate
contractors, Subcontractors, agents and employees of each and all of them all
damages covered by insurance provided herein, except such rights as they may
have to the proceeds of such insurance.  Fagen and Owner shall, where
appropriate and where agreed to by applicable counterparties, (i) require
similar waivers of subrogation from Owner’s separate contractors,
Subcontractors, and insurance providers and (ii) require each of them to include
similar waivers in their contracts or policies.

 

Article 18

 

Representations and Warranties

 

18.1        Fagen and Owner Representations and Warranties.  Each of Fagen and
Owner represents that:

 

(a)                                  it is duly organized, validly existing and
in good standing under the Laws of its state of formation and has all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby;

 

(b)                                 this Agreement has been duly executed and
delivered by such Party and constitutes the legal, valid and binding obligations
of such Party, enforceable against such Party in accordance with their
respective terms, except as enforcement may be limited by bankruptcy,
insolvency, moratorium or similar Laws affecting creditor’s rights or by general
equitable principles;

 

(c)                                  the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not conflict with or violate (a) the certificate of incorporation
or bylaws or equivalent organizational documents of such Party, or (b) any Law
applicable to such Party and other than the permits listed on Exhibit F, such
execution, delivery and performance of this Agreement does not require any
Governmental Approval; and

 

(d)                                 there is no action pending or, to the
knowledge of such Party, threatened, which would hinder, modify, delay or
otherwise adversely affect such Party’s ability to perform its obligations under
the Contract Documents.

 

18.2        Fagen Representations and Warranties.  Fagen further represents that
it has the necessary financial resources to fulfill its obligations under this
Agreement.

 

38

--------------------------------------------------------------------------------


 

Article 19

 

Dispute Resolution

 

19.1        Dispute Avoidance and Mediation.  The Parties are fully committed to
working with each other throughout the Project and agree to communicate
regularly with each other at all times so as to avoid or minimize disputes or
disagreements.  If disputes or disagreements do arise, Fagen and Owner each
commit to resolving such disputes or disagreements in an amicable, professional
and expeditious manner so as to avoid unnecessary losses, delays and disruptions
to the Work.

 

Fagen and Owner will first attempt to resolve disputes or disagreements at the
field level through discussions between Fagen’s Representative and Owner’s
Representative.

 

If a dispute or disagreement cannot be resolved through Fagen’s Representative
and Owner’s Representative, Fagen’s Senior Representative and Owner’s Senior
Representative, upon the request of either Party, shall meet as soon as
conveniently possible, but in no case later than thirty (30) Days after such a
request is made, to attempt to resolve such dispute or disagreement.  Prior to
any meetings between the Senior Representatives, the Parties will exchange
relevant information that will assist the Parties in resolving their dispute or
disagreement.

 

If, after meeting, the Senior Representatives determine that the dispute or
disagreement cannot be resolved on terms satisfactory to both Parties, the
Parties shall submit the dispute or disagreement to non-binding mediation.  The
mediation shall be conducted in Indianapolis, Indiana by a mutually agreeable
impartial mediator or, if the Parties cannot so agree, a mediator designated by
the American Arbitration Association (“AAA”) pursuant to its Construction
Industry Arbitration Rules and Mediation Procedures.  The mediation will be
governed by and conducted pursuant to a mediation agreement negotiated by the
Parties or, if the Parties cannot so agree, by procedures established by the
mediator.  Mediation is a condition precedent to arbitration, unless the Parties
agree otherwise.

 

19.2        Arbitration.  Any claims, disputes or controversies between the
Parties arising out of or relating to the Agreement, or the breach thereof,
which have not been resolved in accordance with the procedures set forth in
Section 19.1 above shall be decided by arbitration to be conducted in
Indianapolis, Indiana in accordance with the Construction Industry Arbitration
Rules and Mediation Procedures of the AAA then in effect, unless the Parties
mutually agree otherwise.  A demand for arbitration shall be made within a
reasonable time after the dispute has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
dispute would be barred by the applicable statute of limitations.  The
arbitration shall be governed by the Federal Arbitration Act.

 

The award of the arbitrator(s) shall be final and binding upon the Parties. 
Judgment may be entered upon it by any court having jurisdiction thereof.

 

Fagen and Owner expressly agree that any arbitration pursuant to this
Section 19.2 may be joined or consolidated with any arbitration involving any
other person or entity (i) necessary to resolve the claim, dispute or
controversy, or (ii) substantially involved in or affected by such claim,

 

39

--------------------------------------------------------------------------------


 

dispute or controversy.  Both Fagen and Owner will include appropriate
provisions in all contracts they execute after the date of execution of this
Agreement with other parties in connection with the Project to require
arbitration of all disputes and such joinder or consolidation (to the extent
such other parties will agree to such provisions).

 

The prevailing Party in any arbitration, or any other final, binding dispute
proceeding upon which the Parties may agree, shall be entitled to recover from
the other Party reasonable attorneys’ fees and expenses incurred by the
prevailing Party in such arbitration or such other dispute proceeding.

 

19.3        Duty to Continue Performance.  Unless provided to the contrary in
the Contract Documents, Fagen shall continue to perform the Work and Owner shall
continue to satisfy its payment obligations to Fagen, pending the final
resolution of any dispute or disagreement between Fagen and Owner.

 

19.4        No Consequential Damages.  Notwithstanding anything herein to the
contrary, neither Fagen nor Owner shall be liable to the other for any
consequential losses or damages, whether arising in contract, warranty, tort
(including negligence), strict liability or otherwise, including but not limited
to, losses of use, profits, business, reputation or financing,

 

19.5        Limitation of Liability.  Notwithstanding anything else in this
Agreement to the contrary, the aggregate liability of Fagen, its Subcontractors,
vendors, suppliers, agents and employees, to Owner (or any successor thereto or
assignee thereof) for any and all claims and/or liabilities arising out of or
relating in any manner to the Work or to Fagen’s performance or non-performance
of its obligations hereunder, whether based in contract, tort (including
negligence), strict liability, or otherwise, shall not exceed, in the aggregate,
the Target Price and shall be reduced, upon the issuance of each Summary of
Payment, by the total value of such Summary of Payment until such time as
Fagen’s aggregate liability has been reduced to ***** Dollars ($*****).  Upon
Final Completion, Fagen’s aggregate liability shall be reduced to the greater of
(1) Ten Percent (10%) of the Target Price or (2) the amount of insurance
coverage available to respond to the claim or liability under any policy of
insurance provided by Fagen under this Agreement. Except for any remaining
warranty obligations, Fagen’s aggregate liability shall be reduced to zero on
the one year anniversary of the Final Completion Date.

 

Article 20

 

Confidentiality of Shared Information

 

20.1        Non-Disclosure Obligation.  Except as required by court order,
subpoena, or Applicable Law, the Parties will hold in confidence, and will use
only for the purposes of completing the Project, any and all Confidential
Information disclosed to each other.  Neither Party shall disclose to third
parties any Confidential Information without the express written consent of the
other Party, which consent shall not be unreasonably withheld.  The Parties
shall at all times use their respective reasonable efforts to keep all
Confidential Information and information regarding the terms and conditions of
this Agreement confidential.  However, the Parties may disclose Confidential
Information to their respective lenders, lenders’ agents, advisors and/or
consultants only as reasonably necessary in connection with the financing of the

 

40

--------------------------------------------------------------------------------


 

Plant or to enable them to advise the Parties with regard to the Contract
Documents and the Project, provided that prior to such disclosure any party to
whom Confidential Information is disclosed is informed by the disclosing Party
of the existence of this confidentiality obligation and agrees to be obligated
to maintain the confidentiality of any information received. The term
“Confidential Information” will mean (i) confidential or proprietary information
regarding the other Party’s business affairs, finances, technology, processes,
plans or installations, product information, know-how, or other information that
is received from the other Party pursuant to this Agreement or the Parties’
relationship prior thereto or is developed pursuant to this Agreement, (ii) any
and all information concerning the Contract Documents, the Agreement, or the
terms thereof, and (iii) all information which one Party, directly or
indirectly, may acquire from another Party; however, Confidential Information
will not include information falling into any of the following categories:

 

(a)                                  information that, at the time of disclosure
hereunder, is in the public domain;

 

(b)                                 information that, after disclosure
hereunder, enters the public domain other than by breach of this Agreement or
the obligation of confidentiality;

 

(c)                                  information that, prior to disclosure
hereunder, was already in the recipient’s possession, either without limitation
on disclosure to others or subsequently becoming free of such limitation;

 

(d)                                 information obtained by the recipient from a
third party having an independent right to disclose this information; and

 

(e)                                  information that is available through
discovery by independent research without use of or access to the Confidential
Information acquired from the other Party; and

 

(f)                                    photographs and descriptive information
regarding the Project, including, Owner’s name and Plant location.

 

Each Party’s obligation to maintain Confidential Information in confidence will
be deemed performed if such Party observes with respect thereto the same
safeguards and precautions, which such Party observes with respect to its own
Confidential Information of the same or similar kind.  It will not be deemed to
be a breach of the obligation to maintain Confidential Information in confidence
if Confidential Information is disclosed upon the order of a court or other
authorized Governmental Authority, or pursuant to other Legal Requirements. 
However, if Owner is required to file the Contract Documents or a portion
thereof with a Governmental Authority, it agrees that it will not do so without
first informing Fagen of the requirement and seeking confidential treatment of
the Contract Documents, or as much thereof as such Governmental Authority
permits, prior to filing the documents or a portion thereof.

 

Notwithstanding the above, or any other provision of this Agreement, Fagen
agrees that any Delta-T Technology (as defined in the License) it receives from
Owner, APTI, or any other person or entity in conjunction with the Project is
subject to the terms and provisions of that

 

41

--------------------------------------------------------------------------------


 

certain Amended and Restated License of Technology between Applied Process
Technology International LLC (“APTI”), as successor to Delta-T Corporation, and
Aventine Renewable Energy — Mt Vernon, LLC dated February 26, 2010 (the
“License”), a copy of which is attached hereto as Exhibit L.  As such, Fagen
agrees to maintain the confidentiality of, and to use, the Delta-T Technology in
accordance with and as permitted under the terms of the License.

 

20.2        Publicity and Advertising.  Neither Party shall make, nor permit any
of its subcontractors, agents, or vendors to make any external announcement or
publication, release any photographs or information concerning the Project or
any part thereof, or make any other type of communication to any member of the
public, press, business entity, or any official body which names the other Party
unless prior written consent is obtained from such Party, which consent shall
not be unreasonably withheld.

 

20.3        Term of Obligation.  The confidentiality obligations of the Parties
pursuant to this Article 20 shall survive the expiration or other termination of
this Agreement for a period of five (5) years, except for the obligations
relating to the Delta-T Technology, which shall apply as long as the License is
in effect.

 

Article 21

 

Miscellaneous

 

21.1        Assignment.  This Agreement shall be binding upon, shall inure to
the benefit of, and may be performed by, the successors and permitted assigns of
the Parties, except that neither Fagen nor Owner shall, without the written
consent of the other, assign or transfer this Agreement or any of the Contract
Documents.  Fagen’s subcontracting portions of the Work in accordance with this
Agreement shall not be deemed to be an assignment of this Agreement.

 

21.2        Successors.  Fagen and Owner intend that the provisions of the
Contract Documents are binding upon the Parties, their employees, agents, heirs,
successors and assigns.

 

21.3        Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with, the substantive laws of the state of Indiana,
without regard to the conflict of laws provisions thereof.

 

21.4        Severability.  If any provision or any part of a provision of the
Contract Documents shall be finally determined to be superseded, invalid,
illegal, or otherwise unenforceable pursuant to any applicable Legal
Requirements, such determination shall not impair or otherwise affect the
validity, legality, or enforceability of the remaining provision or parts of the
provision of the Contract Documents, which shall remain in full force and effect
as if the unenforceable provision or part were deleted.

 

21.5        No Waiver.  The failure of either Fagen or Owner to insist, in any
one (1) or more instances, on the performance of any of the obligations required
by the other under the Contract Documents shall not be construed as a waiver or
relinquishment of such obligation or right with respect to future performance.

 

42

--------------------------------------------------------------------------------


 

21.6        Headings.  The table of contents and the headings used in this
Agreement or any other Contract Document, are for ease of reference only and
shall not in any way be construed to limit, define, extend, describe, alter, or
otherwise affect the scope or the meaning of any provision of this Agreement.

 

21.7        Notice.  Whenever the Contract Documents require that notice be
provided to a Party, notice shall be delivered in writing to such Party at the
address listed below, or to such other address as a Party may notify the other
Party in accordance with this Section 21.7.  Notice will be deemed to have been
validly given if delivered (i) in person to the individual intended to receive
such notice, (ii) by registered or by certified mail, postage prepaid to the
address indicated in the Agreement within four (4) Days after being sent, or
(iii) by facsimile, by the time stated in a machine-generated confirmation that
notice was received at the facsimile number of the intended recipient.

 

If to Fagen, to:

 

Fagen, Inc.
501 W. Highway 212
P. O. Box 159
Granite Falls, MN 56241
Attention: Evan Fagen
Fax:  (320) 564-5196

 

with a copy to:

 

Fagen, Inc.
501 W. Highway 212
P. O. Box 159
Granite Falls, MN 56241
Attention: Jennifer Johnson
Fax:  (320) 564-3278

 

and to:

 

Fagen, Inc.
501 W. Highway 212
P. O. Box 159
Granite Falls, MN 56241
Attention: Ryan Manthey
Fax:  (320) 564-3278

 

If to Owner, to:

 

Aventine Renewable Energy — Mt Vernon, LLC

7201 Port Road

Mount Vernon, IN 47620

 

43

--------------------------------------------------------------------------------


 

Cell 605-691-9258

Attention: Jeffrey G. See

Fax:         (309) 478-1892

 

with a copy to:

 

Aventine Renewable Energy — Mt Vernon, LLC

P.O. Box 1800

Pekin, IL 61555

Attention: John Castle

Fax:         (309) 347-8541

 

and to:

 

Aventine Renewable Energy — Mt Vernon, LLC

P.O. Box 1800

Pekin, IL 61555

Attention: Christopher Nichols

Fax:         (309) 347-8541

 

21.8        No Privity with Design Consultant/Subcontractors.  Nothing in the
Contract Documents is intended or deemed to create any legal or contractual
relationship between Owner and any Design Consultant or Subcontractor.

 

21.9        Amendments.  The Contract Documents may not be changed, altered, or
amended in any way except in writing signed by a duly authorized representative
of each Party.

 

21.10      Entire Agreement.  This Agreement consists of the terms and
conditions set forth herein, as well as the Exhibits hereto, which are
incorporated by reference herein and made a part hereof.  This Agreement sets
forth the full and complete understanding of the Parties as of the Effective
Date with respect to the subject matter hereof and shall supersede and replace
in all respects any other agreement entered into by and between the Parties with
respect to the Project.

 

21.11      Third-Party Beneficiaries.  Except as expressly provided herein, this
Agreement is intended to be solely for the benefit of the Owner, Fagen and
permitted assigns, and is not intended to and shall not confer any rights or
benefits on any person not a signatory hereto.

 

21.12      Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one and the same Agreement, and may be executed and
delivered by facsimile signature, which shall be considered an original.

 

21.13      Survival.   Notwithstanding any provisions herein to the contrary,
the Work Product provisions set forth in Article 5, the warranty provisions set
forth in Article 8, the indemnity, defense and hold harmless obligations set
forth herein, and the confidentiality and other obligations set forth in Article
20, shall survive (in full force and effect) the expiration or

 

44

--------------------------------------------------------------------------------


 

termination of this Agreement and shall continue to apply to the Parties to this
Agreement even after termination of this Agreement or the transfer of such
Party’s interest in this Agreement.

 

[INTENTIONALLY LEFT BLANK]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Agreement shall be effective as of April 29, 2010.

 

 

OWNER:

 

FAGEN:

 

 

 

 

 

 

Aventine Renewable Energy-Mt Vernon, LLC

 

Fagen, Inc.

(Owner)

 

(Name of Fagen)

 

 

 

/s/ Thomas Manuel

 

/s/ Evan Fagen

(Signature)

 

(Signature)

 

 

 

Thomas Manuel

 

Evan Fagen

(Printed Name)

 

(Printed Name)

 

 

 

CEO

 

Executive Vice President

(Title)

 

(Title)

 

 

 

Date:

May 17, 2010

 

Date:

May 17, 2010

 

46

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Owner’s Scope of Work

 

Owner’s Scope of Work shall consist of all work not expressly provided as the
responsibility of Fagen in Exhibit B attached to this Agreement or as expressly
agreed to by the parties.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

General Scope of Work for Fagen

 

See attached.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Owner’s Requirements

 

[To be determined.]

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Fagen’s Standard Rates

 

Home Office Purchasing and Procurement - $*****/hour

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Informational Report

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Required Permits

 

See attached.

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Fagen’s Time and Material Rates

 

See attached.

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Reserved

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Reserved

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Form of Summary of Payment

 

See attached.

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Form of Lien Waiver

 

GENERAL CONTRACTOR’S PARTIAL WAIVER OF MECHANIC’S LIEN

RIGHTS AND AFFIDAVIT OF DEBTS AND CLAIMS

CONDITIONAL LIEN WAIVER

 

STATE:  (   INSERT STATE   )

 

FAGEN, INC.

COUNTY:  (   INSERT COUNTY   )

 

 

 

The undersigned is the General Contractor (aka Fagen) regarding labor and
materials for construction and maintenance work performed for (   INSERT
CUSTOMER/PLANT NAME   ), at the Facility located at or near (   INSERT PLANT
CITY & STATE   ) under the terms of a contract.

 

On condition of receiving full payment for billings up to date hereof under the
terms of the above mentioned contract, and other good and valuable
consideration, the receipt of which is hereby acknowledged, the undersigned does
hereby waive and release any and all liens, and any and all claims and rights to
lien on the Facility (including all buildings on the premises) under the
statutes of the State of (   INSERT STATE   ) relating to mechanic’s liens on
account of labor and materials furnished by the undersigned up to the date
hereof at the Facility, as located on real estate legally described as follows:

 

TRACT 1:  (   INSERT LEGAL DESCRIPTION   )

 

 

TRACT 2:  (   INSERT LEGAL DESCRIPTION   )

 

K-1

--------------------------------------------------------------------------------


 

The undersigned further certifies that all obligations of General Contractor
entered into between suppliers/subcontractors and General Contractor regarding
this Facility are current as of this date, including all obligations of General
Contractor for all work, labor and services performed; materials and equipment
furnished; and all known indebtedness and claims against General Contractor for
damages arising in any manner in connection with General Contractor’s
performance of the contract mentioned above for which General Contractor or
property of General Contractor might in any way be held responsible.

 

Dated this              day of                                       , 200

 

 

 

 

GENERAL CONTRACTOR:

 

 

FAGEN, INC.

 

 

 

 

 

 

 

By (Print):

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

(Signature):

 

 

 

 

 

 

 

 

 

 

 

Witness (Print):

 

 

 

 

 

 

 

 

 

 

 

(Signature):

 

 

 

 

 

 

 

 

 

 

In the alternative (or if requested):

 

 

 

 

 

 

 

 

 

Subscribed and sworn to before me this

 

 

 

 

               day of                               , 200    .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

My Commission Expires:

 

 

 

 

K-2

--------------------------------------------------------------------------------


 

EXHIBIT L

 

APTI License

 

See attached.

 

L-1

--------------------------------------------------------------------------------